 



 

Execution Version



 

 



 

STOCK PURCHASE AGREEMENT

by and between

AQUA AMERICA, INC.

and

CANADA PENSION PLAN INVESTMENT BOARD

 

 

 



 

 

 

 

 

TABLE OF CONTENTS

          Page  ARTICLE I DEFINITIONS   Section 1.1 Definitions 1       ARTICLE
II AGREEMENT TO SELL AND PURCHASE       Section 2.1 Sale and Purchase 8
Section 2.2 Closing 8 Section 2.3 Mutual Conditions 8 Section 2.4 Investor’s
Conditions 9 Section 2.5 Company’s Conditions 9 Section 2.6 Company Deliveries
10 Section 2.7 Investor Deliveries 11       ARTICLE III REPRESENTATIONS AND
WARRANTIES OF THE COMPANY   Section 3.1 Existence 11 Section 3.2 Capitalization;
Shares 12 Section 3.3 No Conflict 12 Section 3.4 No Default 12 Section 3.5
Authority 13 Section 3.6 Private Placement 13 Section 3.7 Consents and Approvals
13 Section 3.8 Compliance with Laws 14 Section 3.9 Due Authorization 15
Section 3.10 Legal Proceedings and Litigation 15 Section 3.11 No Registration
Rights 15 Section 3.12 Company SEC Documents 16 Section 3.13 Internal Controls
16 Section 3.14 Insurance 17 Section 3.15 No Material Adverse Effect 17
Section 3.16 Certain Fees 17 Section 3.17 No Integration 17 Section 3.18 Labor
and Employment Matters 17 Section 3.19 Tax Matters 18 Section 3.20 Investment
Company Status 18 Section 3.21 Financial Statements 18 Section 3.22 Property 19
Section 3.23 Permits 19 Section 3.24 Intellectual Property 19 Section 3.25 NYSE
Listing 19 Section 3.26 Purchase Agreement 20



i

 



ARTICLE IV REPRESENTATIONS AND WARRANTIES OF THE INVESTOR   Section 4.1
Existence 20 Section 4.2 Due Authorization; Enforceability 20 Section 4.3 No
Conflict 20 Section 4.4 No Side Agreements 20 Section 4.5 Investment 21
Section 4.6 Restricted Securities 21 Section 4.7 Legend 21       ARTICLE V
COVENANTS   Section 5.1 Taking of Necessary Action 22 Section 5.2 Other Actions
22 Section 5.3 Access to Information 22 Section 5.4 Use of Proceeds 22
Section 5.5 Acquisition 22 Section 5.6 Standstill 23 Section 5.7 Confidentiality
25 Section 5.8 Certain Transfer Restrictions 27       ARTICLE VI INDEMNIFICATION
  Section 6.1 Indemnification by the Company 27 Section 6.2 Indemnification by
the Investor 27 Section 6.3 Indemnification Procedure 28       ARTICLE VII
MISCELLANEOUS   Section 7.1 Interpretation of Provisions 29 Section 7.2 Survival
of Provisions 29 Section 7.3 No Waiver; Modifications in Writing 30 Section 7.4
Binding Effect; Assignment 30 Section 7.5 Communications 31 Section 7.6 Entire
Agreement 31 Section 7.7 Governing Law; Jurisdiction 32 Section 7.8 Specific
Enforcement 32 Section 7.9 WAIVER OF JURY TRIAL 33 Section 7.10 Execution in
Counterparts 33 Section 7.11 Termination 33 Section 7.12 Expenses 35
Section 7.13 Acknowledgement of Securities Laws 35       Exhibit A – Form of
Shareholders Agreement  

ii

 

STOCK PURCHASE AGREEMENT

This STOCK PURCHASE AGREEMENT, dated as of March 29, 2019 (this “Agreement”), is
by and between Aqua America, Inc., a Pennsylvania corporation (the “Company”),
and Canada Pension Plan Investment Board, a federal Canadian Crown corporation
(the “Investor”).

WHEREAS, to fund a portion of the purchase price of the Acquisition and/or the
Company Debt Refinancing (each as defined below), and in each case, the payment
of certain fees and expenses related thereto, the Company desires to sell to the
Investor, and the Investor desires to purchase from the Company, a certain
number of shares of common stock of the Company, par value $0.50 per share (the
“Common Stock”), in accordance with the provisions of this Agreement (the
“Investment”); and

WHEREAS, the Company and the Investor will enter into a shareholders agreement
(the “Shareholders Agreement”), substantially in the form attached hereto as
Exhibit A, pursuant to which the Company will provide the Investor with certain
registration rights and other rights with respect to the Shares acquired
pursuant hereto.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
herein and for good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Company and the Investor hereby agree as
follows:

ARTICLE I
DEFINITIONS

Section 1.1            Definitions. As used in this Agreement, and unless the
context requires a different meaning, the following terms have the meanings
indicated:

“5% Beneficial Ownership Requirement” means that the Investor continues to
beneficially own shares of Common Stock that are eligible to vote that
represent, in the aggregate, at least 5% of the then outstanding Common Stock
(but excluding for this purpose any attribution of ownership of securities held
by persons who are not Affiliates of the Investor). Any Person shall be deemed
to “beneficially own”, to have “beneficial ownership” of, or to be “beneficially
owning” any securities (which securities shall also be deemed “beneficially
owned” by such Person) that such Person is deemed to “beneficially own” within
the meaning of Rules 13d-3 and 13d-5 under the Exchange Act.

 

“9.99% Exception” has the meaning specified in Section 5.6(b).

“Acquisition” means the acquisition by the Company of all of the issued and
outstanding limited liability company membership interests of the Target
pursuant to the terms and conditions of the Purchase Agreement.

“Acquisition Seller” means LDC Parent LLC, a Delaware limited liability company.

“Action” has the meaning specified in Section 6.1.

1

 



“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question; it being understood that with
respect to the Investor or any of its Affiliates, “Affiliate” does not include
any Portfolio Company. As used herein, the term “control” means the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.

“Agreement” has the meaning set forth in the recitals.

“Board” means the Board of Directors of the Company.

“Burdensome Obligation” means any actions, undertakings, terms, conditions,
liabilities, obligations, commitments, sanctions or other measures that
individually or in the aggregate would have or would be reasonably likely to
have, a material adverse effect on the financial condition, assets, properties,
liabilities, businesses or results of operations of the Company and Company
Subsidiaries, taken as a whole.

“Business Day” means a day other than (a) a Saturday or Sunday or (b) any day on
which banks located in New York, New York, U.S.A. or Toronto, Ontario, Canada
are authorized or obligated to close or be closed.

“Closing” has the meaning specified in Section 2.2.

“Closing Date” has the meaning specified in Section 2.2.

“Code” has the meaning specified in Section 3.18(b).

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” has the meaning set forth in the recitals.

“Company” has the meaning set forth in the recitals.

“Company Debt Refinancing” means the redemption in connection with the
Acquisition of certain outstanding notes of the Company, in an aggregate
principal amount not expected to exceed $400 million.

“Company Related Parties” has the meaning specified in Section 6.2.

“Company SEC Documents” has the meaning specified in Section 3.12(a).

“Company Subsidiary” means any Subsidiary of the Company; provided, that, for
the avoidance of doubt, such term shall not include the Target or any of its
subsidiaries.

2

 



“Confidential Information” means any non-public information furnished by the
Company to the Investor or its Affiliates on or after the date of the
Confidentiality Agreement in connection with the Investment or the Investor’s
rights pursuant to the Shareholders Agreement, whether in written, oral or
electronic form; provided, that oral disclosure of Confidential Information to
the Investor will be considered confidential only if identified as confidential
prior to disclosure to the Investor and/or subsequently reduced to writing
(including, for this and any other purpose related to this Agreement that may
require a “writing” or that something be in “written” form, via electronic
mail). Confidential Information may include, without limitation, trade secrets,
know-how, inventions, technical data or specifications, computer programs,
source code, programmers’ notes, testing methods, business, commercial or
financial information, research and development activities, product and
marketing plans, and customer and supplier information.

“Confidentiality Agreement” means the Non-Disclosure Agreement, dated as of
January 7, 2019, by and between CPPIB and the Company.

“CPPIB” means Canada Pension Plan Investment Board.

“CPPIB Board Representative” means the individual designated by the Investor who
is elected to the Board pursuant to the Shareholders Agreement.

“Debt Offerings” means one or more offerings of debt securities of the Company
to fund a portion of the purchase price of the Acquisition and/or the Company
Debt Refinancing, and in each case, the payment of certain fees and expenses
related thereto.

“Dispose” means, directly or indirectly, to sell, transfer, assign, pledge,
encumber, hypothecate or otherwise dispose of or transfer (by the operation of
law or otherwise, including by or through any derivative), either voluntarily or
involuntarily, or enter into any contract, option or other arrangement,
agreement or understanding with respect to the sale, transfer, assignment,
pledge, encumbrance, hypothecation or other disposition or transfer (by the
operation of law or otherwise), of any interest in any Equity Securities.

“Environmental Laws” has the meaning specified in Section 3.8(a).

“Equity Offering” means one or more public offerings or private placements of
Equity Securities of the Company, consummated subsequent to the date hereof to
fund a portion of the purchase price of the Acquisition and/or the Company Debt
Refinancing, and in each case, the payment of certain fees and expenses related
thereto.

“Equity Securities” means equity securities, including securities convertible or
exchangeable into, exercisable or settleable for equity securities, other
equity-linked securities or hybrid debt-equity securities or similar securities.

“ERISA” has the meaning specified in Section 3.18(b).

“ERISA Affiliate” has the meaning specified in Section 3.18(c).

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time, and the rules and regulations of the Commission
promulgated thereunder.

“Expenses” has the meaning specified in Section 7.12.

3

 



“Extraordinary Transaction” has the meaning set forth in Section 5.6(a).

“Financing Commitments” has the meaning ascribed to such term in the Purchase
Agreement.

“GAAP” means generally accepted accounting principles in the United States,
consistently applied.

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s property is located or that exercises valid jurisdiction over any
such Person or such Person’s property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over any such Person or such
Person’s property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Company mean a Governmental Authority
having jurisdiction over the Company, the Company Subsidiaries or any of their
respective properties.

“HSR Act” has the meaning specified in Section 2.3(c).

“Indemnified Party” has the meaning specified in Section 6.3.

“Indemnifying Party” has the meaning specified in Section 6.3.

“Initial Per Share Purchase Price” means $34.62 per share.

“Investment” has the meaning set forth in the recitals.

“Investment Banks” means Goldman Sachs & Co. LLC, RBC Capital Markets and Moelis
& Company, or, as applicable, their respective Affiliates.

“Investor” has the meaning set forth in the recitals.

“Investor Related Parties” has the meaning specified in Section 6.1.

“Knowledge” of the Company or any Company Subsidiary (or similar references to
the Company’s Knowledge) means (i) all information actually known by Christopher
Luning, Matthew Rhodes, Chris Franklin, Daniel Schuller and Richard Fox and
(ii) information that the individuals listed above could be expected to discover
or otherwise become aware in the course of conducting a reasonable investigation
regarding the accuracy of any representation or warranty contained in this
Agreement.

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

4

 



“Lien” means any interest in property securing an obligation owed to, or a claim
by, a Person other than the owner of the property, whether such interest is
based on the common law, statute or contract, and whether such obligation or
claim is fixed or contingent, and including the lien or security interest
arising from a mortgage, encumbrance, pledge, security agreement, conditional
sale or trust receipt or a lease, consignment or bailment for security purposes.
For the purpose of this Agreement, a Person shall be deemed to be the owner of
any property that it has acquired or holds subject to a conditional sale
agreement, or leases under a financing lease or other arrangement pursuant to
which title to the property has been retained by or vested in some other Person
in a transaction intended to create a financing.

“Losses” has the meaning specified in Section 6.1.

“Material Adverse Effect” means any event, change, effect, circumstance,
condition, development or occurrence that, individually or in the aggregate,
causes, results in or has (or with the passage of time is reasonably likely to
cause, result in or have) a material adverse effect on the financial condition,
business, stockholders’ equity, assets or results of operations of the Company
and the Company Subsidiaries taken as a whole. Notwithstanding the foregoing,
“Material Adverse Effect” shall not include any event, change, effect,
circumstance, condition, development or occurrence resulting from (i) changes in
the price or trading volume of the Common Stock (but not any event, change,
effect, circumstance, condition, development or occurrence underlying or
contributing to such change in prices or trading volume), (ii) any changes or
prospective changes or effects resulting from or relating to changes or
prospective changes in applicable Laws or in GAAP or in accounting standards, or
any changes or prospective changes in the interpretation or enforcement of any
of the foregoing, (iii) any failure to meet analysts’ projections, in and of
itself (but not any event, change, effect, circumstance, condition, development
or occurrence underlying or contributing to such failure), (iv) any changes in
general United States or global political or economic conditions (including the
out outbreak of war or acts of terrorism) or any “act of God,” including
weather, natural disasters and earthquakes, (v) any changes affecting the water
and gas utility services industry in general (including changes to commodity
prices) or (vi) the announcement of the Investment or the Equity Offerings;
provided, however, that clauses (ii), (iv) and (v) shall not apply to the extent
that any such event, change, effect, circumstance, condition, development or
occurrence disproportionately impacts the Company and the Company Subsidiaries
as compared to a majority of other participants principally engaged providing
water and gas services within the United States.

“Minimum Additional Equity Proceeds” means $1,600,000,000, which shall include
proceeds from the exercise of any over-allotment options in the Equity
Offerings.

“Money Laundering Laws” has the meaning specified in Section 3.8(b).

“Multiemployer Plans” means “multiemployer plans” as defined by Section 3(37) of
ERISA.

“NYSE” means The New York Stock Exchange, Inc.

“OFAC” has the meaning specified in Section 3.8(c).

“Operative Documents” means, collectively, this Agreement, the Shareholders
Agreement and any amendments, supplements, continuations or modifications
thereto.

“Outside Date” has the meaning ascribed to such term in the Purchase Agreement.

5

 



“Outstanding Regulatory Approvals” means the approvals of the West Virginia
Public Service Commission and the Pennsylvania Public Utility Commission as
contemplated in Section 5.2(b) of the Purchase Agreement.

“PCAOB” has the meaning specified in Section 3.21(c).

“Per Share Purchase Price” means the lesser of (x) the Initial Per Share
Purchase Price and (y) the Public Equity Offering Price.

“Percentage Ownership” means a fraction, set forth as a percentage, the
numerator of which is the number of shares of Common Stock beneficially owned by
the Investor (as determined in accordance with Rules 13d-3 and 13d-5 under the
Exchange Act, but excluding for this purpose any attribution of ownership of
securities held by persons who are not Affiliates of the Investor), and the
denominator of which is (i) the total number of shares of Common Stock issued
and outstanding plus (ii) any shares of Common Stock that are not outstanding
but that are included in the numerator.

“Permits” has the meaning specified in Section 3.23.

“Permitted Recipients” has the meaning specified in Section 5.7(a).

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other form of entity.

“Plan” has the meaning specified in Section 3.18(b).

“Portfolio Companies” means the Investor’s or its Affiliates’ operating or
portfolio companies, investment funds or vehicles, or investee companies.

“Prospectus” means the prospectus included in the Registration Statement, as
supplemented by a prospectus supplement filed by the Company pursuant to Rule
424(b) under the Securities Act related to the Equity Offerings, including the
documents filed by the Company under the Exchange Act that are incorporated by
reference therein.

“Public Equity Offering” means one or more public offerings of Common Stock,
consummated subsequent to the date hereof and prior to the Closing Date to fund
a portion of the purchase price of the Acquisition and/or the Company Debt
Refinancing, and in each case, the payment of certain fees and expenses related
thereto.

“Public Equity Offering Price” means the volume weighted average per share price
of Common Stock to be paid by the purchasers in the Public Equity Offerings.

“Purchase Agreement” means the Purchase Agreement by and between Acquisition
Seller and the Company, dated as of October 22, 2018.

“Purchase Price” has the meaning set forth in Section 2.1.

6

 



“Purpose” has the meaning set forth in Section 5.7(a).

“Registration Statement” means the registration statement on Form S-3 filed by
the Company under the Securities Act on February 28, 2018.

“Regulated Subsidiary” means each of Aqua Illinois, Inc., Aqua Ohio, Inc. and
Aqua Pennsylvania, Inc.

“Remedial Action” means any and all actions required to complete lawfully the
transactions contemplated by this Agreement and the Shareholders Agreement,
including by (i) responding to and complying with, as promptly as reasonably
practicable, any request for information or documentary material regarding the
transactions from any relevant Governmental Authority (including responding to
any “second request” for additional information or documentary material under
the HSR Act as promptly as reasonably practicable), (ii) causing the prompt
expiration or termination (including requesting early termination and/or
approvals thereof) of any applicable waiting period and clearance or approval by
any relevant Governmental Authority, including defense against, and the
resolution of, any objections or challenges, in court or otherwise, by any
relevant Governmental Authority preventing consummation of the transactions,
(iii) making any necessary post-Closing filings, or (iv) taking such other
actions as may be required by a Governmental Authority.

“Representatives” of any Person means the Affiliates, officers, directors,
managers, employees, agents, counsel, accountants, investment bankers and other
representatives of such Person.

“Routine Non-Targeted Regulatory Examinations” has the meaning specified in
Section 5.7(b).

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Securities Act” means the United States Securities Act of 1933, as amended from
time to time, and the rules and regulations of the Commission promulgated
thereunder.

“Shareholders Agreement” has the meaning specified in the recitals hereto.

“Shares” has the meaning specified in Section 2.1.

“Subsidiary” of a Person means (i) any corporation, association or other
business entity of which fifty percent (50%) or more of the right to
distributions or total voting power of shares or other voting or economic
securities or interests outstanding thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person (or a combination thereof) and (ii) any partnership or limited
liability company of which such Person or one or more of the other Subsidiaries
of such Person (or any combination thereof) is a general partner or managing
member.

“Target” means LDC Funding LLC, a Delaware limited liability company and
wholly-owned Subsidiary of Acquisition Seller.

7

 



ARTICLE II
AGREEMENT TO SELL AND PURCHASE

Section 2.1            Sale and Purchase.

Subject to the terms and conditions hereof, the Company hereby agrees to issue
and sell to the Investor, and the Investor agrees to purchase from the Company,
on the Closing Date, 21,661,095 shares of Common Stock (such number the
“Shares”). The Investor shall pay the Company for the Shares an amount of U.S.
dollars equal to the number of Shares multiplied by the Per Share Purchase Price
(the “Purchase Price”).

Section 2.2            Closing. Subject to the satisfaction or waiver of the
conditions hereof (other than those conditions that are by their terms to be
satisfied at or concurrently with the Closing), the consummation of the purchase
and sale of the Shares hereunder (the “Closing”) shall take place at the offices
of Simpson Thacher & Bartlett LLP, 425 Lexington Avenue, New York, New York, or
such other location as mutually agreed by the parties, simultaneously with the
Closing of the Acquisition (the date of such closing, the “Closing Date”).

Section 2.3            Mutual Conditions. The respective obligations of each
party to consummate the issuance and sale and purchase of the Shares shall be
subject to the satisfaction on or prior to the Closing Date of each of the
following conditions (any or all of which may be waived by a party on behalf of
itself in writing, in whole or in part, to the extent permitted by applicable
Law):

(a)            no Law shall have been enacted or promulgated, and no action
shall have been taken, by any Governmental Authority of competent jurisdiction
that temporarily, preliminarily or permanently restrains, precludes, enjoins or
otherwise prohibits the consummation of the transactions contemplated hereby or
makes the transactions contemplated hereby illegal;

(b)            there shall not be pending any suit, action or proceeding by any
Governmental Authority seeking to restrain, preclude, enjoin or prohibit the
transactions contemplated by this Agreement;

(c)            all necessary filings and notifications under the
Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended (the “HSR Act”)
shall have been made, including the filing of any required additional
information or documents, and the waiting period referred to in the HSR Act
applicable to the transactions contemplated hereby shall have expired or been
terminated;

(d)            the closing of the Acquisition shall be consummated substantially
simultaneously with the Closing;

(e)            the Minimum Additional Equity Proceeds from the Equity Offerings
shall have been received, or shall be received concurrently with, the Closing;
and

(f)            each of the Investor and the Company shall have executed and
delivered the Shareholders Agreement, substantially in the form attached hereto
as Exhibit A.

8

 



Section 2.4            Investor’s Conditions. The obligation of the Investor to
consummate the purchase of the Shares shall be subject to the satisfaction on or
prior to the Closing Date of each of the following conditions (any or all of
which may be waived by the Investor on behalf of itself in writing with respect
to the Shares, in whole or in part, to the extent permitted by applicable Law):

(a)            the Company shall have performed and complied with the covenants
and agreements contained in this Agreement that are required to be performed and
complied with by the Company in all material respects on or prior to the Closing
Date;

(b)            (i) the representations and warranties of the Company (A) set
forth in Sections 3.1, 3.2(a), 3.3(b), 3.4(a), 3.5, 3.17 and 3.20 or
(B) otherwise contained in this Agreement that are qualified by materiality or a
Material Adverse Effect, shall be true and correct when made and as of the
Closing Date, (ii) the representations and warranties of the Company set forth
in Section 3.2(b) shall be true and correct (except for any de minimis
inaccuracies therein) when made and as of the Closing Date and (iii) all other
representations and warranties of the Company shall be true and correct in all
material respects when made and as of the Closing Date, in each case as though
made at and as of the Closing Date (except that representations and warranties
of the Company made as of a specific date shall be required to be true and
correct as of such date only);

(c)            no Company SEC Document, including the Registration Statement nor
any Prospectus, shall contain disclosure with respect to a Material Adverse
Effect;

(d)            the Company shall not have repurchased any shares of Common Stock
or other Equity Securities; provided, that the Company may repurchase shares of
Common Stock or other Equity Securities in the ordinary course of business
pursuant to the terms of an employee benefit plan and other employee, director
and officer’s arrangements in effect on the date of this Agreement;

(e)            the Company shall have delivered, or caused to be delivered, to
the Investor at the Closing, the Company’s closing deliveries described in
Section 2.6; and

(f)            there shall not be pending any suit, action or proceeding between
the Company or the Acquisition Seller or any of their respective Affiliates.

Section 2.5            Company’s Conditions. The obligation of the Company to
consummate the sale of the Shares to the Investor shall be subject to the
satisfaction on or prior to the Closing Date of each of the following conditions
with respect to the Investor (any or all of which may be waived by the Company
in writing, in whole or in part, to the extent permitted by applicable Law):

(a)            (i) the representations and warranties of the Investor (A) set
forth in Sections 4.1 and 4.2(a) or (B) otherwise contained in this Agreement
that are qualified by materiality or Material Adverse Effect, shall be true and
correct when made and as of the Closing Date and (ii) all other representations
and warranties of the Investor shall be true and correct in all material
respects as of the Closing Date (except that representations and warranties of
the Investor made as of a specific date shall be required to be true and correct
as of such date only); and

9

 



(b)            the Investor shall have delivered, or caused to be delivered, to
the Company at the Closing the Investor’s closing deliveries described in
Section 2.7.

By acceptance of the Shares, the Investor shall be deemed to have represented to
the Company that it has performed and complied with the covenants and agreements
contained in this Agreement that are required to be performed and complied with
by it on or prior to the Closing Date.

Section 2.6            Company Deliveries. At the Closing, subject to the terms
and conditions hereof, the Company will deliver, or cause to be delivered, to
the Investor:

(a)            The Shares, which shall be delivered to the Investor in
book-entry form and registered in the name of the Investor with the transfer
agent of the Company. The Shares shall bear the legend set forth in Section 4.7
and shall be free and clear of any Liens, other than transfer restrictions under
applicable federal and state securities laws;

(b)            A duly executed counterpart of the Shareholders Agreement,
substantially in the form attached hereto as Exhibit A;

(c)            Certificates or other documentation of the Secretary of State or
other applicable entity, dated a recent date, to the effect that the Company is
in good standing;

(d)            Opinions addressed to the Investor from each of Simpson Thacher &
Bartlett LLP and Ballard Spahr LLP, counsel to the Company, dated as of the
Closing Date, substantially in the forms provided to the Investor as of the date
hereof;

(e)            A certificate, dated as of the Closing Date and signed by the
Chief Financial Officer of the Company, in his capacity as such:

(i)            stating that the Company has performed and complied with the
covenants and agreements contained in this Agreement that are required to be
performed and complied with by the Company on or prior to the Closing Date; and

(ii)            certifying that the conditions set forth in Section 2.4(b) have
been satisfied;

(f)            A certificate of the Secretary or an Assistant Secretary of the
Company, certifying as to (1) the Amended and Restated Articles of Incorporation
of the Company and all amendments thereto, (2) the Amended and Restated Bylaws
of the Company, as amended, as in effect on the Closing Date, (3) board
resolutions authorizing the execution and delivery of this Agreement and the
Shareholders Agreement and the consummation of the transactions contemplated
hereby and thereby, including the issuance of the Shares, and (4) its incumbent
officers authorized to execute this Agreement and the Shareholders Agreement,
setting forth the name and title and bearing the signatures of such officers;

(g)            A cross-receipt executed by the Company and delivered to the
Investor certifying that it has received the Purchase Price from the Investor as
of the Closing Date;

10

 



(h)            A copy of a supplemental listing application filed with the NYSE
to list the Shares; and

(i)            Any other certificates, agreements and other documents reasonably
necessary to consummate or implement the transactions contemplated by this
Agreement or the Shareholders Agreement.

Section 2.7            Investor Deliveries. At the Closing, subject to the terms
and conditions hereof, the Investor will deliver, or cause to be delivered, to
the Company:

(a)            Payment to the Company of the Purchase Price by wire transfer of
immediately available funds to an account designated by the Company (which the
Company shall designate in writing at least two Business Days prior to the
Closing Date);

(b)            A duly executed counterpart of the Shareholders Agreement,
substantially in the form attached hereto as Exhibit A;

(c)            A certificate, dated as of the Closing Date and signed by an
officer of the Investor reasonably acceptable the Company, in his or her
capacity as such, (i) stating that the Investor has performed and complied with
the covenants and agreements contained in this Agreement that are required to be
performed and complied with by the Investor on or prior to the Closing Date; and
(ii) certifying that the conditions set forth in Section 2.5(a) have been
satisfied;

(d)            A cross-receipt executed by the Investor and delivered to the
Company certifying that it has received the Shares as of the Closing Date; and

(e)            Any other certificates, agreements and other documents reasonably
necessary to consummate or implement the transactions contemplated by this
Agreement or the Shareholders Agreement.

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Investor as follows:

Section 3.1            Existence. The Company has been duly incorporated, is
validly existing and is in good standing under the laws of the Commonwealth of
Pennsylvania, with corporate power and authority to own, lease and operate its
properties and conduct its business as described in the Company SEC Documents.
Each Regulated Subsidiary is an entity duly incorporated, validly existing and
in good standing under the laws of the jurisdiction in which it is incorporated,
with the requisite power and authority to own and use its properties and assets
and to carry on its business as currently conducted. Each of the Company
Subsidiaries (other than each Regulated Subsidiary) is duly incorporated or
otherwise organized, validly existing and in good standing under the laws of the
jurisdictions which it is incorporated or organized (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted, except where as would not,
individually or in the aggregate, result in a Material Adverse Effect. On a
consolidated basis, the Company and the Company Subsidiaries conduct their
business as described in the Company SEC Documents, except where the failure to
conduct the business as so described would not result in a Material Adverse
Effect.

11

 



Section 3.2            Capitalization; Shares.

(a)            The Company has the authorized equity capitalization as set forth
in the Company SEC Documents, and all of the issued and outstanding shares of
capital stock of the Company have been duly authorized and validly issued and
are fully paid and non-assessable. Except as otherwise disclosed in the Company
SEC Documents, all of the issued and outstanding capital stock of each Company
Subsidiary (i) has been duly authorized and validly issued, (ii) are fully paid
and non-assessable and (iii) are owned by the Company directly or indirectly,
free and clear of any security interest, mortgage, pledge, lien, encumbrance,
claim or equity except as described in the Company SEC Documents and except for
such security interests, mortgages, pledges, liens, encumbrances, claims or
equities that would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.

(b)            As of the date hereof, (i) the Company has 178,364,174 shares of
Common Stock issued and outstanding, and (ii) the Company has options, warrants
or other rights to acquire 1,113,008 shares of Common Stock issued and
outstanding.

Section 3.3            No Conflict. The issue and sale of the Shares, the
execution, delivery and performance by the Company of this Agreement and the
Shareholders Agreement, the application of the proceeds from the sale of the
Shares, the consummation of the transactions contemplated hereby and thereby
(assuming the satisfaction of all conditions to closing set forth therein), will
not (a) conflict with or result in a breach or violation of any of the terms or
provisions of, impose any lien, charge or encumbrance upon any property or
assets of the Company or any Company Subsidiary, or constitute a default under,
any indenture, mortgage, deed of trust, loan agreement, license, lease or other
agreement or instrument to which the Company or any Company Subsidiary is a
party or by which the Company or any Company Subsidiary is bound or to which any
of the property or assets of the Company or any Company Subsidiary is subject,
(b) result in any violation of the provisions of the articles of incorporation
or by-laws (or similar organizational documents) of (i) the Company or any
Regulated Subsidiary or (ii) any Company Subsidiary (other than any Regulated
Subsidiary), or (c) result in any violation of any statute or any judgment,
order, decree, rule or regulation of any court or Governmental Authority having
jurisdiction over the Company or any Company Subsidiary or any of their
properties or assets, except for, in the case of clauses (a), (b)(ii) and (c),
conflicts or violations that would not reasonably be expected to have a Material
Adverse Effect.

Section 3.4            No Default. (a) (i) None of the Company or any Regulated
Subsidiary or (ii) any Company Subsidiary (other than any Regulated
Subsidiary), is in violation of its charter or by-laws (or similar
organizational documents), and none of the Company or any Company Subsidiary
(b) is in default, and no event has occurred that, with notice or lapse of time
or both, would constitute such a default, in the due performance or observance
of any term, covenant, condition or other obligation contained in any indenture,
mortgage, deed of trust, loan agreement, license or other agreement or
instrument to which it is a party or by which it is bound or to which any of its
properties or assets is subject or (c) is in violation of any statute or any
order, rule or regulation of any court or governmental agency or body having
jurisdiction over it or its property or assets or has failed to obtain any
license, permit, certificate, franchise or other governmental authorization or
permit necessary to the ownership of its property or to the conduct of its
business, except in the case of clauses (a)(ii), (b) and (c), to the extent any
such conflict, breach, violation or default would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect or would not
materially impair the ability of the Company to perform its obligations under
this Agreement.

12

 



Section 3.5            Authority. The Company has all necessary corporate power
and authority to execute, deliver and perform its obligations under this
Agreement and the Shareholders Agreement and to consummate the transactions
contemplated hereby and thereby, and the execution, delivery and performance by
the Company of this Agreement has been duly and validly authorized by all
necessary action on part of the Company. On the Closing Date, the Company will
have all requisite corporate power and authority to enter into the Shareholders
Agreement and to issue, sell and deliver the Shares in accordance with and upon
the terms and conditions set forth in this Agreement. The Shares have been duly
authorized and, upon their issuance pursuant to the terms hereof, each Share
shall be validly issued and outstanding, free of all liens, charges and
encumbrances as fully paid and non-assessable. On the Closing Date, all
corporate action required to be taken by the Company for the authorization,
issuance, sale and delivery of the Shares and the execution and delivery of the
Shareholders Agreement and the consummation of the transactions contemplated
thereby shall have been validly taken. No approval from the holders of
outstanding shares of Common Stock is required in connection with the Company’s
aggregate issuance and sale of the Shares to the Investor and any Equity
Securities to be issued and sold in the Equity Offerings.

Section 3.6            Private Placement. Assuming the accuracy of the
Investor’s representations and warranties set forth in Section 4.5, the issuance
and sale of the Shares pursuant hereto are exempt from the registration
requirements of the Securities Act. No form of general solicitation or general
advertising within the meaning of Regulation D (including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising) was used by the Company, or any Person
acting on behalf of the Company in connection with the offer and sale of the
Shares.

Section 3.7            Consents and Approvals. No consent, approval,
authorization or order of, or filing, report, registration or qualification
with, any court or Governmental Authority or body, domestic or foreign, having
jurisdiction over the Company (including, for the avoidance of doubt, the
Governmental Authorities from which the Company is obtaining the Outstanding
Regulatory Approvals) is required for the execution of this Agreement and the
Shareholders Agreement and the consummation by the Company of the transactions
contemplated hereby or thereby (including the offering and sale of the Shares),
except for the filing of the registration statement by the Company with the
Commission pursuant to the Securities Act, as required by the Shareholders
Agreement, and such consents, approvals, authorizations, orders, registrations,
filings or qualifications which shall have been obtained or made prior to the
Closing Date as described in this Agreement or as may be required by the
securities or “blue sky” laws of the various states, the Securities Act and the
securities laws of any jurisdiction outside the United States in which the
Shares are offered.

13

 



Section 3.8            Compliance with Laws.

(a)            The Company and the Company Subsidiaries (i) are in compliance
with all laws relating to the protection of the environment, natural resources,
or to the extent relating to exposure to hazardous or toxic substances, waste
and pollutants or contaminants, human health and safety (“Environmental Laws”)
applicable to such entity, which compliance includes, without limitation,
obtaining, maintaining and complying with all permits and authorizations and
approvals required by Environmental Laws to conduct their respective businesses
as currently conducted, (ii) have not received written notice of any actual or
alleged violation of Environmental Laws, or of any liability for the disposal or
release of hazardous or toxic substances or wastes, pollutants or contaminants,
and (iii) to the Company’s Knowledge, none of the Company or the Company
Subsidiaries anticipates material capital expenditures relating to compliance
with Environmental Laws, except in the case of clause (i), (ii) or (iii) where
such non-compliance, violation or liability or capital expenditure would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

(b)            To the Company’s Knowledge, the operations of the Company and the
Company Subsidiaries are and have been conducted at all times in compliance in
all material respects with applicable financial recordkeeping and reporting
requirements of the Currency and Foreign Transactions Reporting Act of 1970, as
amended, the money laundering statutes of all jurisdictions, the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any Company Subsidiary with respect to the Money
Laundering Laws is pending or, to the Company’s Knowledge, threatened, except,
in each case, as would not reasonably be expected to have a Material Adverse
Effect.

(c)            Neither the Company nor any Company Subsidiary nor, to the
Company’s Knowledge, any director, officer, agent, employee or Affiliate of the
Company or any Company Subsidiary is currently subject to any U.S. sanctions
administered by the Office of Foreign Assets Control of the U.S. Treasury
Department (“OFAC”); and the Company will not directly or knowingly indirectly
use the proceeds of the offering, or lend, contribute or otherwise make
available such proceeds to any subsidiary, joint venture partner or other
Person, for the purpose of financing the activities of any Person currently
subject to any U.S. sanctions administered by OFAC.

(d)            Neither the Company nor any Company Subsidiary, nor, to the
Company’s Knowledge, any director, officer, agent, employee or other Person
authorized to act on behalf of the Company or any Company Subsidiary, has in the
past five years (i) used any corporate funds for any unlawful contribution,
gift, entertainment or other unlawful expense relating to political activity;
(ii) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee, including with the intention of improperly
influencing any act or decision of such official; (iii) violated or is in
violation of any provision of the Foreign Corrupt Practices Act of 1977; or
(iv) made any bribe, rebate, payoff, influence payment, kickback or other
unlawful payment.

14

 



(e)            There is and has been no failure on the part of the Company and
any of the Company’s directors or officers, in their capacities as such, to
comply with the applicable provisions of the Sarbanes-Oxley Act of 2002 and the
rules and regulations promulgated in connection therewith.

(f)            The Company has not taken, directly or indirectly, any action
designed to or that has constituted or that could reasonably be expected to
cause or result in the stabilization or manipulation of the price of any
security of the Company in connection with the transactions contemplated by this
Agreement.

(g)            The businesses of the Company and the Company Subsidiaries have
not been, and are not being, conducted in violation of any Laws, except for
violations that would not, individually or in the aggregate, reasonably be
likely to have a Material Adverse Effect. The Company has not received any
written communication alleging any material noncompliance with any such Laws
that has not been cured. Each of the Company and each of the Company
Subsidiaries has obtained and is in compliance with all permits, licenses,
certifications, approvals, registrations, consents, authorizations, franchises,
variances, exemptions and orders issued or granted by a Governmental Entity
necessary to conduct its business as presently conducted, except those the
absence of which would not, individually or in the aggregate, reasonably be
likely to have a Material Adverse Effect.

Section 3.9            Due Authorization; Enforceability. Each of this Agreement
and the Shareholders Agreement has been duly and validly authorized and this
Agreement has been, and the Shareholders Agreement on the Closing Date will be,
validly executed and delivered by the Company and this Agreement constitutes,
and the Shareholders Agreement as of the Closing Date will constitute, the
legal, valid and binding obligations of the Company, enforceable in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, fraudulent transfer and similar laws affecting creditors’ rights
generally or by general principles of equity, including principles of commercial
reasonableness, fair dealing and good faith.

Section 3.10          Legal Proceedings and Litigation. There is no action,
suit, inquiry or legal or governmental proceeding pending to which the Company
or any Company Subsidiary is a party or of which any property of the Company or
any Company Subsidiary is the subject which if determined adversely to the
Company or any Company Subsidiary, would individually or in the aggregate, have
a Material Adverse Effect or which would materially and adversely affect the
consummation of the transactions contemplated under this Agreement, the
Shareholders Agreement, or the performance by the Company of their obligations
hereunder or thereunder; and, to the Company’s Knowledge, no such proceedings
are threatened or contemplated by Governmental Authorities or threatened by
others.

Section 3.11          No Registration Rights. Except for the Shareholders
Agreement, there are no contracts, agreements or understandings between the
Company and any Person granting such Person the right to require the Company to
file a registration statement under the Securities Act with respect to any
securities of the Company owned or to be owned by such Person or to require the
Company to include such securities in the securities registered pursuant to any
registration statement contemplated under the Shareholders Agreement or in any
securities being registered pursuant to any other registration statement filed
by the Company under the Securities Act.

15

 



Section 3.12          Company SEC Documents.

(a)            The Company’s forms, registration statements, reports, schedules
and statements filed by it under the Exchange Act or the Securities Act (all
such documents, collectively the “Company SEC Documents”) have been filed with
the Commission on a timely basis as required since December 31, 2018. The
Company SEC Documents, at the time filed (or in the case of registration
statements, solely on the dates of effectiveness) (except to the extent
corrected by a subsequent Company SEC Document) (i) did not contain any untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading or (ii) complied in
all material respects with the applicable requirements of the Exchange Act and
the Securities Act, as the case may be.

(b)            Since December 31, 2018 and except as may otherwise be described
in the Company SEC Documents, neither the Company nor any Company Subsidiary has
(i) incurred any liability or obligation, direct or contingent, other than
liabilities and obligations that were incurred in the ordinary course of
business or that have been adequately reserved against or reflected in the
Company’s audited financial statements, (ii) entered into any material
transaction that is required to be described in the Company SEC Documents or
(iii) declared or paid any dividend on its capital stock.

Section 3.13          Internal Controls.

(a)            The Company maintains a system of internal control over financial
reporting (as such term is defined in Rule 13a-15(f) of the Exchange Act) that
complies with the requirements of the Exchange Act and that has been designed
by, or under the supervision of, the Company’s principal executive and principal
financial officers, to provide reasonable assurance regarding the reliability of
financial reporting and the preparation of financial statements for external
purposes in accordance with generally accepted accounting principles in the
United States. The Company maintains internal accounting controls that are
sufficient to provide reasonable assurance that (i) transactions are executed in
accordance with management’s general or specific authorization,
(ii) transactions are recorded as necessary to permit preparation of the
Company’s financial statements in conformity with accounting principles
generally accepted in the United States and to maintain accountability for its
assets, (iii) access to the Company’s assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for the Company’s assets is compared with existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.

(b)            (i) The Company has established and maintains disclosure controls
and procedures (as such term is defined in Rule 13a-15 under the Exchange Act),
(ii) such disclosure controls and procedures are designed to provide reasonable
assurance that the information required to be disclosed by the Company in the
reports they file or submit under the Exchange Act (assuming the Company was
required to file or submit such reports under the Exchange Act) is accumulated
and communicated to management of the Company, including its principal executive
officers and principal financial officers, as appropriate, to allow timely
decisions regarding required disclosure to be made, and (iii) such disclosure
controls and procedures were effective in all material respects to perform the
functions for which they were established as of the periods covered by such
reports.

16

 



Section 3.14          Insurance. The Company maintains policies of insurance of
the type and in the amounts customarily carried by persons conducting a business
similar to the Company and are sufficient for compliance with all applicable
Laws and contracts to which the Company is a party or by which it is bound,
except to the extent any failure to maintain such insurance would not reasonably
be expected to have a Material Adverse Effect.

Section 3.15          No Material Adverse Effect. Since December 31, 2018, no
event has occurred or condition exists which would reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

Section 3.16          Certain Fees. Except for fees payable to the Company’s
Investment Banks, neither the Company nor any Company Subsidiary is a party to
any contract, agreement or understanding with any Person that could give rise to
a valid claim against the Investor for a brokerage commission, finder’s fee or
like payment in connection with the offering and sale of the Shares.

Section 3.17          No Integration. Neither the Company nor any Company
Subsidiary nor any other Person acting on behalf of the Company or any Company
Subsidiary has sold or issued any securities that would be integrated with the
offering of the Shares contemplated by this Agreement pursuant to the Securities
Act, the rules and regulations thereunder or the interpretations thereof by the
Commission.

Section 3.18          Labor and Employment Matters.

(a)            No labor disturbance by or dispute with the employees of the
Company or any Company Subsidiary exists or, to the Company’s Knowledge, is
imminent that could reasonably be expected to have a Material Adverse Effect.

(b)            Except as would not reasonably be expected to have a Material
Adverse Effect, (i) each “employee benefit plan” (within the meaning of
Section 3(3) of the Employee Retirement Security Act of 1974, as amended
(“ERISA”)) for which the Company would have any liability (each, a “Plan”) has
been maintained in compliance with its terms and with the requirements of all
applicable statutes, rules and regulations including ERISA and the Internal
Revenue Code of 1986, as amended (the “Code”) and (ii) each Plan that is
intended to be qualified under Section 401(a) of the Code is so qualified and
nothing has occurred, whether by action or by failure to act, which could
reasonably be expected to cause the loss of such qualification. With respect to
any Plan, neither the Company nor any Company Subsidiary has engaged in a
transaction in connection with which the Company or any Company Subsidiary could
reasonably be expected to be subject to either a civil penalty assessed pursuant
to Section 409 or 502(i) of ERISA or a tax imposed pursuant to Section 4975 or
4976 of the Code in an amount that could be material.

17

 



(c)            In the last three years, neither the Company nor any Company
Subsidiary has or is expected to incur any material liability under subtitles C
or D of Title IV of ERISA with respect to any ongoing, frozen or terminated
“single-employer plan”, within the meaning of Section 4001(a)(15) of ERISA,
currently or formerly maintained by any of them or any ERISA Affiliate. For
purposes of this Agreement, “ERISA Affiliate” means all employers (whether or
not incorporated) that would be treated together with the Company or any of the
Company Subsidiaries as a “single employer” within the meaning of Section 414 of
the Code.

(d)            In the last three years, neither the Company nor any ERISA
Affiliate has maintained, established, participated in or contributed to, or is
or has been obligated to contribute to, or has otherwise incurred any obligation
or liability (including any contingent liability) under, any Multiemployer Plan.

Section 3.19          Tax Matters. The Company and the Company Subsidiaries have
filed all material federal, state, local and foreign income and franchise tax
returns required to be filed through the date hereof, subject to permitted
extensions, and paid all material taxes due thereon, and (i) no tax deficiency
has been determined adversely to the Company or any Company Subsidiary, which
deficiency has not been either paid or contested in good faith, nor (ii) does
the Company or any Company Subsidiary have any Knowledge of any tax deficiencies
that would, in the case of either clause (i) or (ii), reasonably be expected to
have a Material Adverse Effect if aggregated with all other tax deficiencies
identified in clauses (i) and (ii).

Section 3.20          Investment Company Status. Neither the Company nor any
Company Subsidiary is or, after giving effect to the offer and sale of the
Shares and the application of the proceeds therefrom, will be an “investment
company” or a company “controlled” by an “investment company” within the meaning
of the Investment Company Act of 1940, as amended, and the rules and regulations
of the Commission thereunder.

Section 3.21          Financial Statements.

(a)            The consolidated financial statements (including the related
notes and supporting schedules) of the Company included in the Company SEC
Documents present fairly in all material respects the financial condition,
results of operations and cash flows of the Company and the Company Subsidiaries
at the dates and for the periods indicated, and have been prepared in conformity
with accounting principles generally accepted in the United States applied on a
consistent basis throughout the periods involved.

(b)            When such pro forma financial statements have been prepared and
filed with the Commission, the pro forma financial statements included in the
Company SEC Documents will:

(i)            include assumptions that provide a reasonable basis for
presenting the significant effects directly attributable to the transactions and
events described therein, the related pro forma adjustments give appropriate
effect to those assumptions, and the pro forma adjustments reflect the proper
application of those adjustments to the historical financial statement amounts
in the pro forma financial statements included in the Company SEC Documents;

18

 



(ii)           have been prepared in all material respects in accordance with
the Commission’s rules and guidance with respect to pro forma financial
information;

(iii)          have been prepared on the basis consistent with such historical
financial statements, except for the pro forma adjustments specified therein;
and

(iv)          include all material adjustments to the historical financial data
required by Rule 11-02 of Regulation S-X to reflect the acquisition of the
Target and give effect to assumptions made on a reasonable basis and in good
faith and present fairly in all material respects the historical and proposed
transactions reflected therein.

(c)            PricewaterhouseCoopers LLP, who is the independent auditor of the
Company, is, to the Company’s Knowledge, an independent registered public
accountant as required by the Securities Act and the rules and regulations
thereunder and the rules and regulations of the Public Company Accounting
Oversight Board (the “PCAOB”) during the periods covered by the financial
statements which they audited contained in the Company SEC Documents.

Section 3.22          Property. The Company and the Company Subsidiaries have
good and valid record title to all of their interests in real property and to
all other properties owned by them, in each case, free and clear of all
mortgages, pledges, liens, security interests, claims, restrictions or
encumbrances of any kind except as (i) are described in the Company SEC
Documents or (ii) would not have a Material Adverse Effect.

Section 3.23          Permits. The Company and the Company Subsidiaries have
such permits, licenses, patents, franchises, certificates of need and other
approvals or authorizations of governmental or regulatory authorities
(“Permits”) as are necessary under applicable Laws to own their properties and
conduct their businesses in the manner described in the Company SEC Documents,
except for any of the foregoing that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect; each of the Company and the Company
Subsidiaries has fulfilled and performed all of its obligations with respect to
the Permits, and no event has occurred that allows, or after notice or lapse of
time would allow, revocation or termination thereof or results in any other
impairment of the rights of the holder or any such Permits, except for any of
the foregoing that would not reasonably be expected to have a Material Adverse
Effect.

Section 3.24          Intellectual Property. The Company and the Company
Subsidiaries own or possess adequate rights to use all material patents, patent
applications, trademarks, service marks, trade names, trademark registrations,
service mark registrations, copyrights, licenses, know-how, software, systems
and technology necessary for the conduct of their respective businesses and have
no reason to believe that the conduct of their respective businesses will
conflict with, and have not received any notice of any claim of conflict with,
any such rights of others, except for any of the foregoing that would not
reasonably be expected to have a Material Adverse Effect.

Section 3.25          NYSE Listing. The Company has not received any notice of
delisting from the NYSE with respect to the Common Stock.

19

 



Section 3.26          Purchase Agreement. To the Company’s Knowledge, there is
no condition under the Purchase Agreement that is not reasonably expected to be
satisfied prior to the Outside Date. The execution, delivery and performance by
the Company of this Agreement and the Shareholders Agreement shall not breach,
violate or conflict with, constitute a default or give rise to any right of
termination of the Purchase Agreement.

ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE INVESTOR

The Investor hereby represents and warrants to the Company that:

Section 4.1            Existence. The Investor is duly organized and validly
existing under the Laws of Ontario, Canada, with all requisite power and
authority to conduct its business as currently conducted.

Section 4.2            Due Authorization; Enforceability.

(a)            The Investor has all necessary corporate power and authority to
execute, deliver and perform its obligations under this Agreement and the
Shareholders Agreement and to consummate the transactions contemplated hereby
and thereby, and the execution, delivery and performance by the Investor of this
Agreement has been duly and validly authorized by all necessary action on the
part of Investor. On the Closing Date, all corporate action required to be taken
by the Investor for the execution, delivery and performance of the Shareholders
Agreement and the consummation of the transactions contemplated thereby shall
have been validly taken.

(b)            This Agreement has been, and the Shareholders Agreement on the
Closing Date will be, validly executed and delivered by the Investor and this
Agreement constitutes, and the Shareholders Agreement as of the Closing Date
will constitute, the legal, valid and binding obligations of the Investor,
enforceable in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, fraudulent transfer and similar laws
affecting creditors’ rights generally or by general principles of equity,
including principles of commercial reasonableness, fair dealing and good faith.

Section 4.3            No Conflict. The execution, delivery and performance of
this Agreement and the Shareholders Agreement by the Investor and the
consummation by the Investor of the transactions contemplated hereby and thereby
will not (a) conflict with or result in a breach or violation of any of the
terms or provisions of, or constitute a default under, any material agreement to
which the Investor is a party or by which the Investor is bound or to which any
of the property or assets of the Investor is subject, (b) conflict with or
result in any violation of the provisions of the organizational documents of the
Investor, or (c) violate any statute, order, rule or regulation of any court or
governmental agency or body having jurisdiction over the Investor or the
property or assets of the Investor, except in the cases of clauses (a) and (c),
for such conflicts, breaches, violations or defaults as would not prevent the
consummation of the transactions contemplated by this Agreement and the
Shareholders Agreement.

Section 4.4            No Side Agreements. Other than this Agreement, the
Shareholders Agreement and the Confidentiality Agreement, there are no other
agreements by, among or between the Investor and any of its Affiliates, on the
one hand, and the Company or any of its Affiliates, on the other hand, with
respect to the transactions contemplated hereby, nor are there promises or
inducements for future transactions between or among any of such parties.

20

 



Section 4.5            Investment. The Investor is an “accredited investor” (as
defined in Rule 501 promulgated under the Securities Act) and is knowledgeable
and experienced in finance, securities and investments and has had sufficient
experience analyzing and investing in securities similar to the Shares so as to
be capable of evaluating the merits and risks of an investment in the Shares.
The Shares are being acquired for the Investor’s own account or the account of
its Affiliates, not as a nominee or agent, and with no present intention of
distributing the Shares or any part thereof, and the Investor has no present
intention of selling or granting any participation in or otherwise distributing
the same in any transaction in violation of the securities laws of the United
States or any state, without prejudice, however, to the Investor’s right at all
times to sell or otherwise dispose of all or any part of the Shares under a
registration statement under the Securities Act and applicable state securities
laws or pursuant to an exemption from such registration available thereunder
(including, without limitation, if available, Rule 144). If the Investor should
in the future decide to dispose of any of the Shares, the Investor acknowledges
and agrees (a) that it may do so only in compliance with the Securities Act and
applicable state securities law, as then in effect, including a sale
contemplated by any registration statement pursuant to which such securities are
being offered, or pursuant to an exemption from the Securities Act, and (b) that
stop-transfer instructions to that effect will be in effect with respect to such
securities.

Section 4.6            Restricted Securities. The Investor acknowledges that the
Shares are characterized as “restricted securities” under the federal securities
Laws inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such Laws and applicable regulations
such securities may be resold without registration under the Securities Act only
pursuant to an exemption from such registration requirements. In this
connection, the Investor represents that it is knowledgeable with respect to
Rule 144.

Section 4.7            Legend. The Investor acknowledges that the Shares will
bear a restrictive legend substantially as follows: “The securities represented
hereby are (1) subject to transfer and other restrictions set forth in a
Shareholders Agreement, dated as of [Closing Date], 2019, a copy of which is on
file with the secretary of the issuer and (2) have not been registered with the
Securities and Exchange Commission or the securities commission of any state
and, accordingly, may not be transferred unless (i) such securities have been
registered for sale pursuant to the Securities Act of 1933, as amended, (the
“Securities Act”), (ii) such securities are sold pursuant to an exemption from
registration under such the Securities Act, or (iii) the transfer agent for such
Shares has received documentation satisfactory to it that such transfer may
lawfully be made without registration under the Securities Act.” Additionally,
if required by the authorities of any state in connection with the issuance or
sale of the Shares, the Shares shall bear the legend required by such state
authority. This requirement shall cease and terminate as to the Shares pursuant
to Section 11(c) of the Shareholders Agreement.

21

 



ARTICLE V
COVENANTS

Section 5.1            Taking of Necessary Action. Each of the parties hereto
shall use its reasonable best efforts promptly to take or cause to be taken all
action and promptly to do or cause to be done all things necessary, proper or
advisable under this Agreement and applicable Law and regulations to consummate
and make effective the transactions contemplated by this Agreement. Without
limiting the foregoing, each of the Company and the Investor shall use its
reasonable best efforts to make all filings and obtain all consents of
Governmental Authorities that may be necessary or, in the reasonable opinion of
the other parties, as the case may be, advisable for the consummation of the
transactions contemplated by this Agreement and the Shareholders Agreement,
except as would impose a Burdensome Obligation. If prior to the Closing Date a
Governmental Authority requires the Company to undertake a Remedial Action that
would materially restrict or prohibit any of the Investor’s rights under this
Agreement or the Shareholders Agreement, the Company shall, in cooperation with
the Investor, use its reasonable best efforts to cure such restriction or
prohibition.

Section 5.2            Other Actions. The Company shall file prior to the
Closing a supplemental listing application with the NYSE to list the Shares.

Section 5.3            Access to Information. At all times prior to the Closing,
the Company shall continue to afford the Investor reasonable access to the
Company’s officers and due diligence materials, as the Investor may reasonably
request consistent with past practice upon reasonable notice.

Section 5.4            Use of Proceeds. The Company shall use the proceeds from
the sale of the Shares to partially fund the Acquisition and/or the Company Debt
Refinancing, and in each case, the payment of certain fees and expenses related
thereto.

Section 5.5            Acquisition; Certain Pre-Closing Covenants.

(a)            The Company (i) shall use its reasonable best efforts to ensure
that the conditions precedent to the closing of the Acquisition will be
satisfied or waived, and (ii) shall not amend, waive or modify any provision of
the Purchase Agreement in any respect materially adverse to the Company without
the Investor’s prior consent (which consent shall not be unreasonably withheld).

(b)            Prior to the Closing, the Company shall not:

(i)            fail to keep the Investor reasonably informed as to any material
developments with respect to the Acquisition, including the status of any
Outstanding Regulatory Approvals and the Equity Offerings and the Debt
Offerings;

(ii)           fail to comply in all material respects with the applicable terms
of Section 5.2 or 5.11 of the Purchase Agreement;

(iii)          repurchase any shares of Common Stock or other Equity Securities;
provided, that the Company may repurchase shares of Common Stock or other Equity
Securities in the ordinary course of business pursuant to the terms of an
employee benefit plan and other employee, director and officer’s arrangements in
effect on the date of this Agreement; and

(iv)         declare or pay any special dividends.

22

 



Section 5.6            Standstill.

(a)            The Investor’s Active Equities Group shall not, without the prior
written consent or invitation of the Board, as applicable, directly or
indirectly, (i) effect or seek, offer or propose (whether publicly or otherwise)
to effect, or cause or participate in or in any way assist any other person to
effect or seek, offer or propose (whether publicly or otherwise) to effect or
participate in, (A) any acquisition of any loans, debt securities, equity
securities, assets or rights to acquire any securities (or any other beneficial
ownership thereof), or materially all of the assets, of the Company, (B) any
merger or other business combination or tender or exchange offer involving the
Company, (C) any recapitalization, restructuring, liquidation, dissolution or
other extraordinary transaction with respect to the Company or any of the
Company Subsidiaries or (D) any “solicitation” of “proxies” (as such terms are
used in the proxy rules of the Commission) or consents to vote or otherwise with
respect to any voting securities of the Company, or make any communication
exempted from the definition of “solicitation” by Rule 14a-1(1)(2)(iv) under the
Exchange Act, (ii) form, join or in any way participate in a “group” (as defined
under the Exchange Act) with respect to the Company, (iii) otherwise act, alone
or in concert with others, to seek to control or influence the management, Board
or policies of the Company, (iv) have any discussions or enter into any
arrangements, understandings or agreements (oral or written) with, or advise,
finance, assist or encourage, any third party, with respect to any of the
matters set forth in this Section 5.6(a), or make any investment in any other
person that engages, or offers or proposes to engage, in any of such matters (it
being understood that, without limiting the generality of the foregoing, the
Investor shall not be permitted to act as a joint bidder or co-bidder with any
other person with respect to the Company), (v) take any action which might cause
or require the Company or the Investor to make a public announcement regarding
any of the types of matters set forth in this Section 5.6(a); or (vi) disclose
any intention, plan or arrangement inconsistent with this Section 5.6(a) (each
of (i), (ii), (iii), (iv), (v) and (vi), an “Extraordinary Transaction”).

(b)            Notwithstanding the foregoing, Section 5.6(a) shall not in any
way restrict, prohibit or apply to any actions taken by the Investor’s Active
Equities Group to:

(i)            acquire, or otherwise participate in the acquisition of, any
loans, debt securities, Equity Securities, assets or rights to acquire any
securities (or any other beneficial ownership thereof) which in the aggregate,
represent not more than 9.99% of the issued and outstanding Common Stock (the
“9.99% Exception”); or

(ii)           effect or seek, offer or propose (whether publicly or otherwise)
to effect, or cause or participate in, or in any way assist any other person to
effect or seek, offer or propose (whether publicly or otherwise) to effect or
participate in, any Extraordinary Transaction, which has been previously
publicly announced as having been approved, recommended or consented to by the
Board; or

23

 



(iii)          From the date of public announcement of or public disclosure of
commencement of: (A) the entering into of a definitive agreement with the
Company contemplating the acquisition of 20% or more of the Common Stock of the
Company; or (B) the entering into of a definitive agreement with respect to any
merger, asset purchase and sale or other business combination transaction
involving the Company, or an intention to make an offer to the Company to
undertake such a transaction, which would, if completed, result in (1) any class
of outstanding voting securities of the Company being converted into cash or
securities of another person resulting in shareholders of the Company holding
less than 80% of the equity securities of the resulting entity or (2) all or
substantially all of the Company’s assets being sold to any person or group
(other than the Investor); or

(iv)         (A) Following consultation with the Company and upon the prior
written consent of the Company or invitation of the Board, as applicable,
holding securities of the Company in excess of the 9.99% Exception; or (B) upon
holding securities of the Company in excess of the 9.99% Exception, acquiring
additional securities without the prior written consent of the Company or
invitation of the Board solely to the extent that, upon such acquisition of
additional securities, the Investor’s Active Equities Group would not
beneficially own in excess of 20% of the issued and outstanding shares of Common
Stock.

The Investor agrees during the effectiveness of the provisions of this Section
5.6 not to request the Company (or its representatives), directly or indirectly,
to amend or waive any provision of this Section 5.6 (including this sentence).

(c)            Nothing contained in this Section 5.6 shall in any way restrict
or prohibit any activities of the Investor’s Active Equities Group or any person
acting on behalf of the Investor’s Active Equities Group in connection with: (i)
exercising any of the Investor’s rights under the Shareholders Agreement, (ii)
privately communicating with Company management, the Chairman of the Board or
the lead independent director of the Board in the Investor’s capacity as a
shareholder of the Company (including by providing its views privately to
Company management, the Chairman of the Board or the lead independent director
of the Board on any matter), provided that such actions are not intended to and
would not reasonably be expected to require public disclosure of such actions,
(iii) exercising any voting, dividend or liquidation rights attached to any
securities that it may own in accordance with its corporate governance policies
and proxy voting guidelines, (iv) disclosing its voting intentions in accordance
with normal practices or (v) complying with applicable Laws. Nothing contained
in this Section 5.6 shall in any way restrict or prohibit any actions taken by
the CPPIB Board Representative acting solely in his or her capacity as a
director of the Company consistent with his or her fiduciary duties as a
director of the Company; provided, that such action does not include any public
announcement or disclosure by the CPPIB Board Representative. As of the date of
this Agreement, the Investor and its Affiliates do not own any Common Stock or
other securities (including options and derivative instruments) of the Company.

24

 



Section 5.7            Confidentiality.

(a)            The Investor agrees that, except as expressly provided elsewhere
herein, it will, and (x) will, prior to providing any Confidential Information
to its Affiliates and Representatives, cause its Affiliates and Representatives
who are to receive or to be given Confidential Information to be subject to
undertakings regarding Confidential Information substantially to the effect of
the provisions set forth herein and (y) will use its reasonable best efforts to
cause its Affiliates and Representatives who have received or are given
Confidential Information to, (i) maintain all Confidential Information in strict
confidence, using at least the same degree of care in safeguarding the
Confidential Information as it uses in safeguarding its own Confidential
Information, subject to a minimum standard of commercially reasonable diligence
and protection; (ii) restrict disclosure of any Confidential Information solely
to its and its Affiliates’ directors, officers, employees, consultants, sources
of financing, attorneys, accountants, agents, Affiliates, and advisors who are
obligated to maintain the confidential nature of such Confidential Information
and who need to know such Confidential Information (“Permitted Recipients”) in
connection with the Investor’s evaluation, negotiation, financing and/or
consummation of the Investment or any additional investments in the Company
and/or any dispositions in connection therewith, or in connection with the
Investor’s rights pursuant to the Shareholders Agreement (the “Purpose”); (iii)
use all Confidential Information solely for the Purpose; and (iv) make only the
number of copies of the Confidential Information necessary to disseminate the
Confidential Information to Permitted Recipients and only to the extent
necessary to effect the Purpose, with all such reproductions being considered
Confidential Information; provided, that all proprietary notices included in or
on the Confidential Information are reproduced on all such copies.
Notwithstanding anything else in this Section 5.7 to the contrary, references to
“Permitted Recipients” shall not include the Portfolio Companies. The Company
acknowledges that the directors, officers or employees of the Investor and/or
its Affiliates may serve as directors of the Portfolio Companies, and the
Company agrees that such Portfolio Companies will not be deemed to have received
Confidential Information solely because any such individual serves on the board
of such Portfolio Company; provided, that the individual has not provided such
Portfolio Company or any other director, officer or employee of such Portfolio
Company with Confidential Information.

(b)            The obligations of the Investor under Section 5.7(a) above shall
not apply to information that: (i) was a matter of public knowledge prior to the
time of its disclosure under this Agreement or the Confidentiality Agreement;
(ii) became a matter of public knowledge after the time of its disclosure under
this Agreement through means other than an unauthorized disclosure by the
Investor; (iii) was independently developed or discovered by the Investor or its
Permitted Recipients without reference to the Confidential Information of the
Company; (iv) the Investor can demonstrate that such information was or becomes
available to the Investor or its Permitted Recipients on a non-confidential
basis from a third party; provided, that such third party is not, to the
Investor’s knowledge, bound by an obligation of confidentiality to the Company
with respect to such information; or (v) is required to be disclosed to comply
with applicable Law, but only to the extent and for the purposes of such
required disclosure and provided, that to the extent practical and permitted by
Law, (1) the Company is promptly notified by the Investor in order to provide
the Company an opportunity to seek a protective order, and (2) the Investor uses
its commercially reasonable efforts, at the sole cost and expense of the
Company, to obtain confidential treatment for such disclosure and, if possible,
to minimize the extent of such disclosure. Notwithstanding the foregoing,
Confidential Information may also be disclosed solely to regulatory authorities
pursuant to requests for information in connection with routine supervisory
examinations by such regulatory authorities with jurisdiction over the Investor
or its Permitted Recipients and not directed at the Company or the Investment
(such examinations, “Routine Non-Targeted Regulatory Examinations”), and, solely
in case of such Routine Non-Targeted Regulatory Examinations, no notice of
disclosure to such regulatory authorities is required to be provided to the
Company; provided, that the Investor or its Permitted Recipients, as applicable,
informs any such regulatory authority of the confidential nature of the
information disclosed to them and to keep such information confidential in
accordance with such regulatory authority’s policies and procedures.

25

 



(c)            The Investor acknowledges that the Company (or any third party
entrusting its own confidential information to the Company) claims ownership of
the Confidential Information disclosed by the Company and all patent, copyright,
trademark, trade secret, and other intellectual property rights in, or arising
from, such Confidential Information. No option, license, or conveyance of such
rights to the Investor is granted or implied under this Agreement. If any such
rights are to be granted to the Investor, such grant shall be expressly set
forth in a separate written agreement.

(d)            Upon written request of the Company, the Investor shall, at its
election, destroy completely or return to the Company all originals and copies
of all documents, materials, and other tangible manifestations of Confidential
Information, including any summaries thereof, in the possession or control of
the Investor. Notwithstanding the foregoing, (i) the obligation to return or
destroy Confidential Information shall not cover information that is maintained
on routine computer system backup tapes, disks or other backup storage devices,
(ii) copies of the Confidential Information may be retained (x) for audit and
enforcement purposes, (y) to the extent prepared for or incorporated into
materials prepared for the approval of the Investment in accordance with the
Investor’s internal investment approval processes, or (z) to comply with
internal record retention practices, policies, and/or procedures, applicable
Laws, regulations or professional standards, and (iii) all oral or retained
Confidential Information shall remain subject to the confidentiality provisions
of this Agreement. Promptly following the receipt of a written request from the
Company, the Investor will confirm in writing its compliance with this Section
5.7(d).

(e)            The Investor operates through a number of different investment
departments and investment groups. The investment group that will consummate the
Investment under this Agreement is the Investor’s Active Equities Group. The
Investor and the Investor’s Active Equities Group shall not share Confidential
Information with other investment departments and groups within the Investor for
any purpose other than the Purpose. Nothing under this Agreement shall restrict
in any way the activities of the investment departments and groups within the
Investor that do not receive Confidential Information.

(f)            Nothing contained in this Section 5.7 shall in any way restrict
or prohibit any person acting independently on behalf of the Investor, or
require the Investor to take any action (including procuring any restriction on
any person) in connection with any investment made on the Investor’s behalf by
independent, third-party investment managers with discretionary authority (who
are exercising such authority independently on behalf of the Investor), or made
by investment funds or other investment vehicles in which the Investor has
invested that are managed by independent, third parties; provided that the
individuals or entities performing such activities shall not have access to or
knowledge of the Confidential Information and the performing of such activities
shall not result from the breach by, or specific direction of, the Investor of
this Section 5.7.

26

 



Section 5.8            Certain Transfer Restrictions. At all times prior to the
Closing, the Investor and its Affiliates shall not Dispose of any Equity
Securities of the Company without the Company’s prior written consent, and the
Investor and its Affiliates shall not acquire any beneficial ownership (as
determined in accordance with Rules 13d-3 and 13d-5 under the Exchange Act) of
any Common Stock offered or sold pursuant to any Equity Offering.

ARTICLE VI
INDEMNIFICATION

Section 6.1            Indemnification by the Company. The Company agrees to
indemnify the Investor and its Representatives (collectively, “Investor Related
Parties”) from, and hold each of them harmless against, any and all actions,
suits, proceedings (including any investigations, litigation or inquiries),
demands, and causes of action (each, an “Action”), and, in connection therewith,
and promptly upon demand, pay or reimburse each of them for all costs, losses,
liabilities, damages, or expenses of any kind or nature whatsoever, including,
without limitation, the reasonable fees and disbursements of counsel and all
other reasonable and documented expenses incurred (collectively, “Losses”) in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of the Company contained herein;
provided, that such claim for indemnification relating to a breach of the
representations or warranties is made prior to the expiration of such
representations or warranties; and provided, further, that the Company will not
be liable to indemnify any Investor Related Party for any such Losses to the
extent that such Losses (i) have resulted from an Action by the Company against
the Investor in connection with the Investor’s breach of this Agreement, (ii)
are as a result of an Action brought against the Investor by any Person who is a
limited partner of, or other investor in, the Investor or its Affiliates in such
Person’s capacity as a limited partner of, or other investor in, the Investor or
its Affiliates or (iii) as a result of any Action brought against the Investor
or its Affiliates by any Person providing the back leverage or other financing
to the Investor or its Affiliates in connection with the Investment; and
provided, further, that to the extent that the Losses incurred by the Investor
Related Parties as a result of a breach by the Company of the representations
and warranties contained herein are the result of Losses incurred by the
Company, the maximum aggregate amount for which the Company may be liable for
indemnification of the Investor Related Parties relating to such breach shall be
limited to the amount of such Losses incurred by the Company, but excluding any
amounts paid to the Investor pursuant to the provisions of this Article VI,
multiplied by the Percentage Ownership.

Section 6.2            Indemnification by the Investor. The Investor agrees to
indemnify the Company and its Representatives (collectively, “Company Related
Parties”) from, and hold each of them harmless against, any and all Actions,
and, in connection therewith, and promptly upon demand, pay or reimburse each of
them for all costs, losses, liabilities, damages, or expenses of any kind or
nature whatsoever, including, without limitation, the reasonable and documented
fees and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them as a
result of, arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of the Investor contained herein;
provided, that such claim for indemnification relating to a breach of the
representations and warranties is made prior to the expiration of such
representations and warranties.

27

 



Section 6.3            Indemnification Procedure. Promptly after any Company
Related Party or Investor Related Party (hereinafter, the “Indemnified Party”)
has received notice of any indemnifiable claim hereunder, or the commencement of
any Action by a third Person, which the Indemnified Party believes in good faith
is an indemnifiable claim under this Agreement, the Indemnified Party shall give
the indemnitor hereunder (the “Indemnifying Party”) written notice of such claim
or the commencement of such action, suit or proceeding, but failure to so notify
the Indemnifying Party will not relieve the Indemnifying Party from any
liability it may have to such Indemnified Party hereunder except to the extent
that the Indemnifying Party is materially prejudiced by such failure. Such
notice shall state the nature and the basis of such claim to the extent then
known. The Indemnifying Party shall have the right to defend and settle, at its
own expense and by its own counsel who shall be reasonably acceptable to the
Indemnified Party, any such matter as long as the Indemnifying Party pursues the
same diligently and in good faith. If the Indemnifying Party undertakes to
defend or settle, it shall promptly notify the Indemnified Party of its
intention to do so, and the Indemnified Party shall cooperate with the
Indemnifying Party and its counsel in all commercially reasonable respects in
the defense thereof and the settlement thereof. Such cooperation shall include,
but shall not be limited to, furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled
(a) at its expense, to participate in the defense of such asserted liability and
the negotiations of the settlement thereof and (b) if (i) the Indemnifying Party
has failed to assume the defense or employ counsel reasonably acceptable to the
Indemnified Party or (ii) if the defendants in any such action include both the
Indemnified Party and the Indemnifying Party and counsel to the Indemnified
Party shall have concluded that there may be reasonable defenses available to
the Indemnified Party that are different from or in addition to those available
to the Indemnifying Party or if the interests of the Indemnified Party
reasonably may be deemed to conflict with the interests of the Indemnifying
Party, then the Indemnified Party shall have the right to select a separate
counsel and to assume such legal defense and otherwise to participate in the
defense of such action, with the expenses and fees of such separate counsel and
other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, and includes a complete release from liability of,
and does not include any admission of wrongdoing or malfeasance by, the
Indemnified Party.

28

 



ARTICLE VII
MISCELLANEOUS

Section 7.1            Interpretation of Provisions; Severability. Article,
Section, Schedule, and Exhibit references are to this Agreement, unless
otherwise specified. All references to instruments, documents, contracts, and
agreements are references to such instruments, documents, contracts, and
agreements as the same may be amended, supplemented, and otherwise modified from
time to time, unless otherwise specified. The word “including” shall mean
“including but not limited to.” Whenever any party has an obligation under the
Operative Documents, the expense of complying with that obligation shall be an
expense of such party unless otherwise specified. Whenever any determination,
consent or approval is to be made or given by any party to this Agreement, such
action shall be in such party’s sole discretion unless otherwise specified in
this Agreement. If any provision in the Operative Documents is held to be
illegal, invalid, not binding, or unenforceable, such provision shall be fully
severable and the Operative Documents shall be construed and enforced as if such
illegal, invalid, not binding, or unenforceable provision had never comprised a
part of the Operative Documents, and the remaining provisions shall remain in
full force and effect. The Operative Documents have been reviewed and negotiated
by sophisticated parties with access to legal counsel and shall not be construed
against the drafter.

Section 7.2            Survival of Provisions.

(a)            The representations and warranties set forth herein shall survive
for a period of twelve months following the Closing Date, regardless of any
investigation made by or on behalf of the Company or the Investor. The covenants
made in this Agreement shall survive the Closing of the transactions described
herein and remain operative and in full force and effect in accordance with
their terms, regardless of acceptance of any of the Shares and payment therefor
and repurchase thereof.

(b)            The provisions of Section 5.6 shall be superseded in their
entirety by Section 14 of the Shareholders Agreement simultaneously with the
Closing, and, upon the Closing, the provisions of Section 5.6 shall forthwith
become null and void. In the event that the Closing does not occur or the
Shareholders Agreement is not executed, then the provisions of Section 5.6 shall
remain effective and survive termination of this Agreement for a period of one
year after the date of such termination.

(c)            The Confidentiality Agreement shall terminate simultaneously with
the execution of this Agreement. The provisions of Section 5.7 shall be
superseded in their entirety by Section 15 of the Shareholders Agreement
simultaneously with the Closing, and the provisions of Section 5.7 shall
forthwith become null and void. In the event that the Closing does not occur or
the Shareholders Agreement is not executed, then the provisions of Section 5.7
shall remain effective and survive termination of this Agreement for a period of
one year after the date of such termination.

(d)            All indemnification obligations of the Company and the Investor
pursuant to this Agreement and the provisions of Article VI shall remain
operative and in full force and effect in accordance with their terms unless
such obligations are expressly terminated in a writing by the parties,
regardless of any purported general termination of this Agreement.

29

 



Section 7.3            No Waiver; Modifications in Writing.

(a)            No Waiver. No failure or delay on the part of any party in
exercising any right, power, or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of any such right, power, or
remedy preclude any other or further exercise thereof or the exercise of any
other right, power, or remedy. The remedies provided for herein are cumulative
and are not exclusive of any remedies that may be available to a party at law or
in equity or otherwise.

(b)            Modifications in Writing. Except as otherwise provided herein, no
amendment, waiver, consent, modification, or termination of any provision of
this Agreement or any other Operative Document shall be effective unless in
writing and signed by each of the parties hereto or thereto affected by such
amendment, waiver, consent, modification, or termination. Any amendment,
supplement or modification of or to any provision of this Agreement or any other
Operative Document, any waiver of any provision of this Agreement or any other
Operative Document, and any consent to any departure by the Company from the
terms of any provision of this Agreement or any other Operative Document shall
be effective only in the specific instance and for the specific purpose for
which made or given. Except where notice is specifically required by this
Agreement, no notice to or demand on the Company in any case shall entitle the
Company to any other or further notice or demand in similar or other
circumstances.

Section 7.4            Binding Effect; Assignment.

(a)            Binding Effect. This Agreement shall be binding upon the Company,
the Investor, and their respective successors and permitted assigns. Except as
expressly provided in this Agreement, this Agreement shall not be construed so
as to confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and permitted assigns.

(b)            Assignment of Rights. All or any portion of the rights and
obligations of the Investor under this Agreement may be transferred by the
Investor to any Affiliate without the consent of the Company; provided, that in
the event of such assignment, the assignee shall agree in writing to be bound by
the provisions of this Agreement, including the rights, interests and
obligations so assigned; provided, further, that no such assignment will relieve
the Investor of its obligations hereunder prior to the Closing. No portion of
the rights and obligations of the Investor under this Agreement may be
transferred by the Investor to a non-Affiliate without the written consent of
the Company.

30

 



Section 7.5            Communications. All notices and demands provided for
hereunder shall be in writing and shall be given by registered or certified
mail, return receipt requested, telecopy, air courier guaranteeing overnight
delivery, electronic mail or personal delivery to the following addresses:

(a)           If to the Investor:

Canada Pension Plan Investment Board
One Queen Street East
Suite 2500
Toronto, Ontario MSC 2W5
Canada
Attention: Wendy Franks
Email: wfranks@cppib.com

with copies to:

CPPIB Legal
Email: legalnotice@cppib.com

and

Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention: Melissa Sawyer
Email: sawyerm@sullcrom.com

(b)           If to the Company:

Aqua America, Inc.
762 West Lancaster Ave.
Bryn Mawr, Pennsylvania 19010
Attention: Christopher Luning
Email: CPLuning@aquaamerica.com

with a copy to:

Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Roxane F. Reardon
Email: rfreardon@stblaw.com

or to such other address as the Company or the Investor may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; at the time of
transmittal, if sent via electronic mail; upon actual receipt if sent by
certified mail, return receipt requested; and upon actual receipt when delivered
to an air courier guaranteeing overnight delivery.

Section 7.6            Entire Agreement. This Agreement and the Shareholders
Agreement are intended by the parties as a final expression of their agreement
and intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein. There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein or the
Shareholders Agreement with respect to the rights granted by the Company or any
of its Affiliates or the Investor or any of its Affiliates set forth herein or
therein. This Agreement and the Shareholders Agreement supersede all prior
agreements and understandings between the parties with respect to such subject
matter, including the Non-Binding Indicative Proposal, dated as of February 15,
2019, by and between CPPIB and the Company and any extensions or amendments
thereof.

31

 



Section 7.7            Governing Law; Jurisdiction. This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New York
applicable to contracts executed in and to be performed entirely within that
State, regardless of the laws that might otherwise govern under any applicable
conflict of Laws principles. All actions arising out of or relating to this
Agreement shall be heard and determined in any federal or state court located in
the county of New York in the State of New York and the parties hereto hereby
irrevocably submit to the exclusive jurisdiction and venue of such courts in any
such action and irrevocably waive the defense of an inconvenient forum or lack
of jurisdiction to the maintenance of any such action. The consents to
jurisdiction and venue set forth in this paragraph shall not constitute general
consents to service of process in the State of New York and shall have no effect
for any purpose except as provided in this paragraph and shall not be deemed to
confer rights on any Person other than the parties hereto. Each party hereto
agrees that service of process upon such party in any action arising out of or
relating to this Agreement shall be effective if notice is given in accordance
with this Agreement. The parties hereto agree that a final judgment in any such
action shall be conclusive and may be enforced in other jurisdictions by suit on
the judgment or in any other manner provided by applicable Law; provided,
however, that nothing in the foregoing shall restrict any party’s rights to seek
any post-judgment relief regarding, or any appeal from, a final trial court
judgment.

Section 7.8            Specific Enforcement. The parties hereto agree that
irreparable damage for which monetary relief, even if available, would not be an
adequate remedy, would occur in the event that any provision of this Agreement
is not performed in accordance with its specific terms or is otherwise breached,
including if the parties hereto fail to take any action required of them
hereunder to cause the Closing to occur. The parties acknowledge and agree that
(a) the parties shall be entitled to an injunction or injunctions, specific
performance or other equitable relief to prevent breaches of this Agreement and
to enforce specifically the terms and provisions hereof (and the Investment to
be consummated on the terms and subject to the conditions set forth in this
Agreement) in the courts described in Section 7.7 without proof of damages or
otherwise (in each case, subject to the terms and conditions of this Section
7.8), this being in addition to any other remedy to which they are entitled
under this Agreement and (b) the right of specific enforcement is an integral
part of the transactions contemplated hereby and without that right, neither the
Company nor the Investor would have entered into this Agreement. The parties
hereto agree not to assert that a remedy of specific enforcement is
unenforceable, invalid, contrary to Law or inequitable for any reason, and agree
not to assert that a remedy of monetary damages would provide an adequate remedy
or that the parties otherwise have an adequate remedy at law. The parties hereto
acknowledge and agree that any party seeking an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement in accordance with this Section 7.8 shall not be
required to provide any bond or other security in connection with any such order
or injunction.

32

 



Section 7.9            WAIVER OF JURY TRIAL. EACH PARTY ACKNOWLEDGES AND AGREES
THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR
INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT AND ANY OF THE
AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY. EACH PARTY CERTIFIES AND ACKNOWLEDGES THAT (A) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS AND HAS CONSIDERED THE
IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER VOLUNTARILY AND (D) IT HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER AND CERTIFICATIONS IN THIS SECTION 7.9.

Section 7.10          Execution in Counterparts. This Agreement may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which counterparts, when so executed and delivered, shall
be deemed to be an original and all of which counterparts, taken together, shall
constitute but one and the same Agreement. An executed copy of this Agreement
delivered by facsimile, electronic mail or other means of electronic
transmission shall be deemed to have the same legal effect as delivery of an
original executed copy of this Agreement.

Section 7.11          Termination.

(a)            Notwithstanding anything herein to the contrary, this Agreement
may be terminated at any time at or prior to the Closing:

(i)            by the mutual written consent of the Company and the Investor;

(ii)           by the Investor, upon a breach in any material respect by the
Company of any covenant or agreement set forth in this Agreement, which breach
or failure to perform (x) would give rise to the failure of the conditions set
forth in Section 2.3 or Section 2.4 and (y) is incapable of being cured prior to
the Closing Date or, if capable of being cured, shall not have been cured within
thirty days (but in no event later than the Closing Date) following receipt by
the Company of written notice of such breach or failure to perform from the
Investor stating the Investor’s intention to terminate this Agreement pursuant
to this Section 7.11(a)(ii) and the basis for such termination; provided, that
the Investor shall not have the right to terminate this Agreement pursuant to
this Section 7.11(a)(ii) if the Investor is then in material breach of any of
its representations, warranties, covenants or agreements hereunder which breach
would give rise to the failure of a condition set forth in Section 2.3 or
Section 2.5; or

33

 



(iii)          by the Company upon a breach in any material respect by the
Investor of any covenant or agreement set forth in this Agreement and any such
breach has not been cured within, which breach or failure to perform (x) would
give rise to the failure of the conditions set forth in Section 2.3 or Section
2.5 and (y) is incapable of being cured prior to the Closing Date, or if capable
of being cured, shall not have been cured within thirty days (but in no event
later than the Closing Date) following receipt by the Investor of written notice
of such breach or failure to perform from the Company stating the Company’s
intention to terminate this Agreement pursuant to this Section 7.11(a)(iii) and
the basis for such termination; provided, that the Company shall not have the
right to terminate this Agreement pursuant to this Section 7.11(a)(iii) if the
Company is then in material breach of any of its representations, warranties,
covenants or agreements hereunder which breach would give rise to the failure of
a condition set forth in Section 2.3 or Section 2.4.

(b)            Notwithstanding anything herein to the contrary, this Agreement
shall automatically terminate at any time at or prior to the Closing:

(i)            if a statute, rule, order, decree or regulation shall have been
enacted or promulgated, or if any action shall have been taken by any
Governmental Authority of competent jurisdiction that permanently restrains,
permanently precludes, permanently enjoins or otherwise permanently prohibits
the consummation of the transactions contemplated by this Agreement or makes the
transactions contemplated by this Agreement illegal;

(ii)           if, under the HSR Act or otherwise, the U.S. Federal Trade
Commission or the U.S. Department of Justice shall have commenced or threatened
to commence any proceeding to delay or enjoin or seek damages in connection with
the transactions contemplated by this Agreement or the Purchase Agreement; or

(iii)          upon the termination of the Purchase Agreement.

(c)            In the event of the termination of this Agreement as provided in
this Section 7.11, this Agreement shall forthwith become null and void (other
than Section 5.6, Section 5.7 and Section 7.12). In the event of such
termination, there shall be no liability on the part of any party hereto, except
as set forth in Article VI of this Agreement, this Section 7.11 and Section
7.12; provided, that nothing herein shall relieve any party from any liability
or obligation with respect to any willful breach of this Agreement; provided,
further, that notwithstanding anything herein to the contrary, except in the
case of fraud, neither the Investor on the one hand, nor the Company on the
other hand, shall have any such liability in excess of the Purchase Price.

34

 



Section 7.12          Expenses. If (a) the Closing occurs or (b) this Agreement
is terminated pursuant to Sections 7.11(a)(i), 7.11(a)(ii) or 7.11(b), the
Company shall promptly reimburse the Investor for the reasonable out-of-pocket
diligence expenses (including disbursements of counsel for the Investor and
commercial diligence costs) (the “Expenses”) incurred by the Investor in
connection with this Agreement and the proposed purchase of the Shares in an
amount up to $4,000,000 following receipt by the Company of an invoice
accompanied with documentation from the Investor related to such Expenses. Any
Expenses to be reimbursed shall be reimbursed at the earlier of the Closing of
the Investment and the termination of this Agreement under the sections outlined
in clause (b) above. For the avoidance of doubt, the Company shall not reimburse
the Investor for any Expenses if this Agreement is terminated under any other
provision not outlined in clause (b) above.

Section 7.13          Acknowledgement of Securities Laws. The Investor hereby
acknowledges that it is aware, and that it will advise its Affiliates and
Representatives who are provided material non-public information concerning the
Company or its securities, that the United States securities laws prohibit any
Person who has received from an issuer material, non-public information from
purchasing or selling securities of such issuer or from communication of such
information to any other Person under circumstances in which it is reasonably
foreseeable that such Person is likely to purchase or sell such securities.

[Signature pages follow]

35

 

IN WITNESS WHEREOF, the parties hereto execute this Agreement, effective as of
the date first above written.

            AQUA AMERICA, INC.           By:   /s/ Christopher H. Franklin      
Name:   Christopher H. Franklin     Title: Chairman, Chief Executive Officer,  
    and President

 

[Signature Page to Stock Purchase Agreement]

 

 



  CANADA PENSION PLAN INVESTMENT BOARD             By:    /s/ Deborah Orida    
  Name:   Deborah Orida     Title:  Senior Managing Director &
Global Head of Active Equities, CPPIB               By:  /s/ Wendy Franks      
Name: Wendy Franks     Title:  Senior Principal, Relationship Investments, CPPIB
 

 

[Signature Page to Stock Purchase Agreement]

 

 

EXHIBIT A

 



 



 

FORM OF SHAREHOLDERS AGREEMENT

by and between

AQUA AMERICA, INC.

and

CANADA PENSION PLAN INVESTMENT BOARD

 



 

 

 

 

 

 

 

Table of Contents

          Page       Section 1. Definitions 1 Section 2. Nomination Rights 8
Section 3. Pre-emptive Rights 11 Section 4. Registration Statement 13 Section 5.
Underwritten Offering 14 Section 6. Take-Down Notice 15 Section 7. Piggyback
Registration 15 Section 8. Registration Procedures 16 Section 9. Suspension 20
Section 10. Expenses 21 Section 11. Additional Provisions Regarding Registration
Rights 21 Section 12. Transfer Restrictions and Lock-up 23 Section 13. Certain
Covenants 23 Section 14. Standstill 24 Section 15. Confidentiality 26
Section 16. Indemnification 29 Section 17. Transfer and Termination of
Registration Rights 31 Section 18. Notices 31 Section 19. Interpretation of
Provisions 32 Section 20. No Waiver; Modifications in Writing 32 Section 21.
Survival of Provisions 33 Section 22. Entire Agreement 33 Section 23. Governing
Law 33 Section 24. Counterparts 34 Section 25. Successors and Assigns 34
Section 26. Specific Performance 34 Section 27. WAIVER OF JURY TRIAL 34
Section 28. Effectiveness 35      

Schedule 1 -

Securities to be Purchased by the Investor Pursuant to the Stock Purchase
Agreement

        Appendix A - Designated Person Criteria  

i

 

FORM OF SHAREHOLDERS AGREEMENT

This Shareholders Agreement (this “Agreement”) dated as of
                        , 2019, is entered into by and between Aqua America,
Inc., a Pennsylvania corporation (the “Company”), and Canada Pension Plan
Investment Board, a federal Canadian Crown corporation (the “Investor”). The
Investor and any other party that may become a party hereto pursuant to Section
17(a) are referred to collectively as the “Holders” and individually each as a
“Holder”.

RECITALS

WHEREAS, pursuant to that certain Stock Purchase Agreement by and between the
Company and the Investor executed on March 29, 2019 (the “Stock Purchase
Agreement”), the Investor will purchase the number of shares of Common Stock set
forth on Schedule 1 attached hereto; and

WHEREAS, as a condition to the Investor’s obligation to consummate the
Investment (as defined below) contemplated by the Stock Purchase Agreement, the
Company has agreed to grant to the Investor certain rights with respect to their
shares as set forth herein.

NOW, THEREFORE, in consideration of the mutual promises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

Section 1.            Definitions.

For purposes of this Agreement, the following terms shall have the respective
meanings assigned to them in this Section 1.

“5% Beneficial Ownership Requirement” means that the Investor continues to
beneficially own shares of Common Stock that are eligible to vote that
represent, in the aggregate, at least 5% of the then outstanding Common Stock
(but excluding for this purpose any attribution of ownership of securities held
by persons who are not Affiliates of the Investor). Any Person shall be deemed
to “beneficially own”, to have “beneficial ownership” of, or to be “beneficially
owning” any securities (which securities shall also be deemed “beneficially
owned” by such Person) that such Person is deemed to “beneficially own” within
the meaning of Rules 13d-3 and 13d-5 under the Exchange Act.

“9.99% Exception” has the meaning specified in Section 14(a).

“Acquisition” means the acquisition by the Company of all of the issued and
outstanding limited liability company membership interests of the Target
pursuant to the terms and conditions of the Purchase Agreement.

“Acquisition Seller” means LDC Parent LLC, a Delaware limited liability company.

“Adverse Disclosure” means public disclosure of material non-public information
that, in the good faith judgment of the Company (after consultation with legal
counsel): (a) would be required to be made in any registration statement filed
with the Commission by the Company so that such registration statement would not
be materially misleading; (b) would not be required to be made at such time but
for the filing, effectiveness or continued use of such registration statement;
and (c) the Company has a bona fide business purpose for not disclosing
publicly.

1

 



“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question; it being understood that with
respect to the Investor or any of its Affiliates, “Affiliate” does not include
any Portfolio Company. As used herein, the term “control” means the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract or otherwise.

“Agreement” has the meaning specified in the preamble.

“Board” means the Board of Directors of the Company.

“Business Day” means a day other than (i) a Saturday or Sunday or (ii) any day
on which banks located in New York, New York, U.S.A. or Toronto, Ontario, Canada
are authorized or obligated to close or be closed.

“Capital Stock” means, with respect to any Person, any and all shares of,
interests in, rights to purchase, warrants to purchase, options for,
participations in or other equivalents of or interests in (however designated)
stock issued by such Person.

“Change of Control” means the occurrence of one of the following, whether in a
single transaction or a series of transactions:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act), other than any Holder, is or becomes the beneficial owner,
directly or indirectly, of a majority of the total voting power of Voting Stock
of the Company, other than as a result of a transaction in which the holders of
securities that represented 100% of the Voting Stock of the Company immediately
prior to such transaction are substantially the same as the holders of
securities that represent a majority of the Voting Stock of the Company or its
Parent Entity immediately following such transaction; or

(b) (i) the merger or consolidation of the Company with or into another Person
or the merger of another Person with or into the Company, (ii) the sale,
transfer or lease of all or substantially all the assets of the Company
(determined on a consolidated basis), whether in a single transaction or a
series of transactions, to another Person (other than to a subsidiary or a
Person that becomes a subsidiary of the Company), or (iii) any recapitalization,
reclassification or other transaction, and in each case in which all or
substantially all of the Voting Stock is exchanged for or converted into cash,
securities or other property, other than a transaction following which holders
of securities that represented 100% of the Voting Stock of the Company
immediately prior to such transaction own directly or indirectly a majority of
the voting power of the Voting Stock of the surviving Person in such transaction
immediately after such transaction.

2

 



Notwithstanding the preceding or any provision of Section 13d-3 of the Exchange
Act, for purposes of this definition, (i) a Person or group shall not be deemed
to have beneficial ownership of Voting Stock securities (x) subject to a stock
purchase agreement, merger agreement or similar agreement until the consummation
of the transactions contemplated by such agreement or (y) as a result of veto or
approval rights in any joint venture agreement, shareholder agreement or other
similar agreement, (ii) if any group (other than a Holder) includes one or more
Holders, the issued and outstanding Voting Stock of the Company owned, directly
or indirectly, by any Holders that are part of such group shall not be treated
as being beneficially owned by such group or any other member of such group for
purposes of determining whether a Change of Control has occurred and (iii) a
Person or group will not be deemed to beneficially own the Voting Stock of a
Person (the “Subject Person”) held by a parent of such Subject Person unless it
owns 50% or more of the total voting power of the Voting Stock entitled to vote
for the election of directors of such parent having a majority of the aggregate
votes on the board of directors of such parent.

“Closing” means the closing of the transactions contemplated by the Stock
Purchase Agreement.

“Closing Date” means the date of the Closing.

“Commission” means the United States Securities and Exchange Commission.

“Common Stock” means the common stock of the Company, par value $.50 per share.

“Company” has the meaning specified in the preamble.

“Company Debt Refinancing” means the redemption in connection with the
Acquisition of certain outstanding notes of the Company, in an aggregate
principal amount not expected to exceed $400 million.

“Company Subsidiary” means any Subsidiary of the Company; provided, that, for
the avoidance of doubt, such term shall not include the Target or any of its
subsidiaries.

“Confidential Information” means any non-public information furnished by the
Company to the Investor or its Affiliates on or after the date of the
Confidentiality Agreement in connection with the Investment or the Investor’s
rights pursuant to this Agreement, whether in written, oral or electronic form;
provided, that oral disclosure of Confidential Information to the Investor will
be considered confidential only if identified as confidential prior to
disclosure to the Investor and/or subsequently reduced to writing (including,
for this and any other purpose related to this Agreement that may require a
“writing” or that something be in “written” form, via electronic mail).
Confidential Information may include, without limitation, trade secrets,
know-how, inventions, technical data or specifications, computer programs,
source code, programmers’ notes, testing methods, business, commercial or
financial information, research and development activities, product and
marketing plans, and customer and supplier information.

“Confidentiality Agreement” means the Non-Disclosure Agreement, dated as of
January 7, 2019, by and between CPPIB and the Company.

“CPPIB Board Nominee” has the meaning set forth in Section 2(a).

3

 



“CPPIB Board Representative” has the meaning set forth in Section 2(a).

“Director” means a member of the Board.

“Designated Person” means one or more employees of the Investor that meet the
criteria set forth in Appendix A hereto.

“Effectiveness Period” has the meaning set forth in Section 4(b).

“Equity Offering” means one or more public offerings or private placements of
Equity Securities of the Company, consummated subsequent to the date hereof to
fund a portion of the purchase price of the Acquisition and/or the Company Debt
Refinancing, and in each case, the payment of certain fees and expenses related
thereto.

“Equity Securities” means equity securities, including securities convertible or
exchangeable into, exercisable or settleable for equity securities, other
equity-linked securities or hybrid debt-equity securities or similar securities.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended from time to time, and the rules and regulations of the Commission
promulgated thereunder.

“Excluded Issuance” means the issuance of (i) Equity Securities (including upon
exercise or settlement of Equity Securities) to directors, officers, employees,
consultants or other agents of the Company as approved by the Board, (ii) Equity
Securities pursuant to an employee stock option plan, management incentive plan,
restricted stock plan, stock purchase plan or stock, ownership plan, dividend
reinvestment plan, direct stock purchase plan or similar benefit plan, program
or agreement as approved by the Board, (iii) Equity Securities in connection
with any “business combination” (as defined in the rules and regulations
promulgated by the Commission) or other merger or consolidation or otherwise in
connection with bona fide acquisitions of securities or substantially all of the
assets of another Person, business unit, division or business, (iv) Equity
Securities in connection with a bona fide strategic partnership or commercial
arrangement with a Person that is not an Affiliate of the Company or any of its
subsidiaries (other than an issuance the primary purpose of which is the
provision of financing), (v) shares of a subsidiary of the Company to the
Company or a wholly owned subsidiary of the Company, (vi) securities of a joint
venture, (vii) Equity Securities pursuant to any Equity Offering or (viii)
Equity Securities in connection with a registered public offering, including any
“at-the-market” offering, or a bona fide marketed offering pursuant to Rule 144A
and/or Regulation S promulgated under the Securities Act, other than Equity
Securities issued in connection with a registered public offering (but excluding
any “at-the-market” offering) if (x) in the case of an offering of Common Stock,
the aggregate number of shares contemplated to be issued exceeds 7.5% of the
then outstanding number of shares of Common Stock or (y) in the case of Equity
Securities other than Common Stock, the aggregate number of shares issuable upon
conversion, exchange, exercise or settlement of such Equity Securities exceeds
7.5% of the then outstanding number of shares of Common Stock (such issuances,
an “Eligible Registered Equity Issuance”).

“Extraordinary Transaction” has the meaning set forth in Section 14(a).

4

 



“Fair Market Value” means, with respect to any security or other property, the
fair market value of such security or other property as reasonably determined in
good faith by the Board, or an authorized committee thereof; provided, that with
respect to any security or other property with a Fair Market Value of more than
$50,000,000, using an Independent Financial Advisor to provide a valuation
opinion.

“FINRA” means the Financial Industry Regulatory Authority, Inc.

“Governmental Authority” means, with respect to a particular Person, any
country, state, county, city and political subdivision in which such Person or
such Person’s property is located or that exercises valid jurisdiction over any
such Person or such Person’s property, and any court, agency, department,
commission, board, bureau or instrumentality of any of them and any monetary
authority that exercises valid jurisdiction over any such Person or such
Person’s property. Unless otherwise specified, all references to Governmental
Authority herein with respect to the Company mean a Governmental Authority
having jurisdiction over the Company, its subsidiaries or any of their
respective properties.

“Holders” means the Investor and any Affiliates of the Investor that become
holders of Registrable Securities.

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing.

“Interruption Period” has the meaning set forth in Section 8.

“Investment” has the meaning set forth in the recitals of the Stock Purchase
Agreement.

“Investor” has the meaning specified in the preamble.

“Judgment” has the meaning set forth in Section 2(d).

“Law” means any federal, state, local or foreign order, writ, injunction,
judgment, settlement, award, decree, statute, law, rule or regulation.

“Lock-Up Period” has the meaning set forth in Section 12(a).

“Nomination Right” has the meaning set forth in Section 2(b).

“Nomination Right Expiry” has the meaning set forth in Section 2(b).

“Notice Date” has the meaning set forth in Section 3(b).

“NYSE” means The New York Stock Exchange, Inc.

“Offering Persons” has the meaning set forth in Section 8(m).

“Operative Documents” means, collectively, this Agreement, the Stock Purchase
Agreement and any amendments, supplements, continuations or modifications
thereto.

5

 



“Parent Entity” means, with respect to any Person, any other Person of which
such first Person is a direct or indirect wholly owned subsidiary.

“Participation Notice” has the meaning set forth in Section 3(b).

“Participation Portion” has the meaning set forth in Section 3(a)(2).

“Permitted Recipients” has the meaning specified in Section 15(a).

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other form of entity.

“Piggyback Notice” has the meaning set forth in Section 7(a).

“Piggyback Offering” has the meaning set forth in Section 7(b).

“Piggyback Registration Statement” has the meaning set forth in Section 7(a).

“Piggyback Request” has the meaning set forth in Section 7(a).

“Portfolio Companies” means the Investor’s or its Affiliates’ operating or
portfolio companies, investment funds or vehicles, or investee companies.

“Proposed Announcement Date” has the meaning set forth in Section 3(a)(1).

“Proposed Securities” has the meaning set forth in Section 3(a)(1).

“Purchase Agreement” means the Purchase Agreement by and between Acquisition
Seller and the Company, dated as of October 22, 2018.

“Purpose” has the meaning specified in Section 15(a).

“Quarterly Blackout Period” means any regular quarterly “blackout” period with
respect to offerings by the Company’s Directors and officers of securities of
the Company as determined by the Company pursuant to its reasonable policies in
effect at the time.

“Registrable Securities” means (i) the shares of Common Stock issued to the
Investor pursuant to the Stock Purchase Agreement, (ii) any shares of Common
Stock acquired pursuant to exercise of a pre-emptive right pursuant to Section
3, and (iii) any securities issued or issuable with respect to the shares
described in clauses (i) and (ii) above by way of a stock dividend or stock
split or in connection with a combination of shares, recapitalization, merger,
consolidation or other reorganization; provided, however, that as to any
particular Registrable Securities, such securities shall cease to be Registrable
Securities when (A) a registration statement with respect to the sale of such
securities shall have become effective under the Securities Act and such
securities shall have been disposed of in accordance with such registration
statement, (B) such securities shall have been sold to the public pursuant to
Rule 144 (or any successor provision), (C) such securities are eligible to be
sold by the holder thereof pursuant to Rule 144 without restriction or
limitation thereunder on volume or manner of sale (other than restrictions
imposed hereunder) in the reasonable opinion of counsel to the Company or (D)
such securities have been sold in a private transaction (other than to an
Affiliate of the Investor who assumes Registration Rights under this Agreement
in accordance with Section 17(a)).

6

 



“Registration Rights” means the rights of the Investor set forth in Section 4,
Section 5, Section 6 and Section 7, which rights are subject to Section 8,
Section 9, Section 10 and Section 11.

“Remedial Action” means any and all actions required to complete lawfully the
transactions contemplated by this Agreement and the Shareholders Agreement,
including by (i) responding to and complying with, as promptly as reasonably
practicable, any request for information or documentary material regarding the
transactions from any relevant Governmental Authority (including responding to
any “second request” for additional information or documentary material under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, as
promptly as reasonably practicable), (ii) causing the prompt expiration or
termination (including requesting early termination and/or approvals thereof) of
any applicable waiting period and clearance or approval by any relevant
Governmental Authority, including defense against, and the resolution of, any
objections or challenges, in court or otherwise, by any relevant Governmental
Authority preventing consummation of the transactions, (iii) making any
necessary post-Closing filings, or (iv) taking such other actions as may be
required by a Governmental Authority.

“Representatives” of any Person means the Affiliates, officers, directors,
managers, employees, agents, counsel, accountants, investment bankers and other
representatives of such Person.

“Resale Shelf Registration Statement” has the meaning set forth in Section 4(a).

“Restricted Issuance Information” has the meaning set forth in Section 3(a)(2).

“Restricted Securities” has the meaning set forth in Rule 144.

“Routine Non-Targeted Regulatory Examinations” has the meaning specified in
Section 15(b).

“Rule 144” means Rule 144 promulgated under the Securities Act.

“Securities Act” means the United States Securities Act of 1933, as amended from
time to time, and the rules and regulations of the Commission promulgated
thereunder.

“Shelf Offering” has the meaning set forth in Section 6.

“Shelf Registration Statement” means the Resale Shelf Registration Statement or
a Subsequent Shelf Registration Statement, as applicable.

“Stock Purchase Agreement” has the meaning specified in the recitals.

7

 



“Subsequent Holder Notice” has the meaning set forth in Section 4(e).

“Subsequent Shelf Registration Statement” has the meaning set forth in Section
4(c).

“Subsidiary” of a Person means (i) any corporation, association or other
business entity of which fifty percent (50%) or more of the right to
distributions or total voting power of shares or other voting or economic
securities or interests outstanding thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person (or a combination thereof) and (ii) any partnership or limited
liability company of which such Person or one or more of the other Subsidiaries
of such Person (or any combination thereof) is a general partner or managing
member.

“Suspension Period” has the meaning set forth in Section 9.

“Take-Down Notice” has the meaning set forth in Section 6.

“Target” means LDC Funding LLC, a Delaware limited liability company and
wholly-owned subsidiary of Acquisition Seller.

“Transfer” by any Person means, directly or indirectly, to sell, transfer,
assign, pledge, encumber, hypothecate or otherwise dispose of or transfer (by
the operation of law or otherwise, including by or through any derivative),
either voluntarily or involuntarily, or to enter into any contract, option or
other arrangement, agreement or understanding with respect to the sale,
transfer, assignment, pledge, encumbrance, hypothecation or other disposition or
transfer (by the operation of law or otherwise), of any interest in any equity
securities beneficially owned by such Person.

“Underwritten Offering” has the meaning set forth in Section 5(a).

“Underwritten Offering Notice” has the meaning set forth in Section 5(a).

“Voting Stock” means (a) with respect to the Company, the Common Stock and any
other Capital Stock of the Company having the right to vote generally in any
election of directors of the Board and (b) with respect to any other Person, all
Capital Stock of such Person having the right to vote generally in any election
of directors of the board of directors of such Person or other similar governing
body.

Section 2.            Nomination Rights.

(a)            The Company, through the Board, shall take all necessary action
to appoint, or nominate and recommend for election, as applicable, an individual
designated in writing by the Investor (the “CPPIB Board Nominee”) to the Board
such that the CPPIB Board Nominee is appointed or elected to the Board effective
as of the first Board meeting following the Closing Date, subject to the
satisfaction of the provisions of Section 2(d) by such CPPIB Board Nominee by
such time (the CPPIB Board Nominee upon appointment or election, the “CPPIB
Board Representative”).

8

 



(b)            After the initial appointment or election, as applicable, of the
CPPIB Board Representative pursuant to Section 2(a), the Investor shall have the
right to designate a CPPIB Board Nominee for appointment, or nomination or
recommendation for election, to the Board (a “Nomination Right”) at any time
that the Investor satisfies the 5% Beneficial Ownership Requirement. If the
Investor ceases to satisfy the 5% Beneficial Ownership Requirement and continues
not to satisfy such requirement for the later of (i) 180 days thereafter and
(ii) the date of the next proxy statement relating to the annual meeting of
shareholders of the Company (a “Nomination Right Expiry”), at the request of the
Company, the Investor shall cause the CPPIB Board Representative to resign from
the Board, and the CPPIB Board Representative shall resign from the Board. If a
Nomination Right Expiry occurs, the Investor shall have no further Nomination
Right under this Agreement. So long as the Investor has a Nomination Right, the
Company, through the Board, shall take all necessary action to nominate and
recommend the CPPIB Board Nominee for election to the Board in the proxy
statement relating to the annual meeting of shareholders of the Company, subject
to the provisions of Section 2(d).

(c)            So long as the Investor has a Nomination Right, the Investor
shall have the power to designate the CPPIB Board Representative’s replacement
upon the death, resignation, retirement, disqualification or removal from office
of such Director during such Director’s term of office. Such replacement CPPIB
Board Representative shall be subject to the provisions of Section 2(d). The
Company shall use its commercially reasonable efforts to cause such replacement
CPPIB Board Representative to fill such vacancy.

(d)            The Company’s obligations to appoint, or nominate or recommend
for election, a CPPIB Board Nominee to the Board as the CPPIB Board
Representative shall be subject to such CPPIB Board Nominee’s satisfaction of
all requirements regarding service as (i) an independent Director and (ii) an
independent member of the audit committee of the Board, in each case, under
applicable Law and stock exchange rules regarding service as a Director and all
other criteria and qualifications for service as a Director applicable to all
Directors and the Company’s consent (such consent not be unreasonably withheld
or delayed); provided, that in no event shall such CPPIB Board Nominee’s
relationship with the Investor or its Affiliates (or any other actual or
potential lack of independence resulting therefrom), in and of itself, be
considered to disqualify such CPPIB Board Nominee from being a member of the
Board pursuant to this Section 2(d). The Investor will cause the CPPIB Board
Nominee to make himself or herself reasonably available for interviews and to
consent to such reference and background checks or other investigations as the
Board may reasonably request to determine the CPPIB Board Nominee’s eligibility
and qualification to serve as a Director of the Company, consistent with the
Board’s practices with respect to director candidates generally. No CPPIB Board
Nominee shall be eligible to serve on the Board if he or she has been involved
in any of the events enumerated under Item 2(d) of Schedule 13D under the
Exchange Act or Item 401(f) of Regulation S-K under the Securities Act or is
subject to any outstanding order, judgment, injunction, ruling writ or decree of
any Governmental Authority (“Judgment”) prohibiting service as a director of any
public company. For the avoidance of doubt, if any CPPIB Board Nominee
designated by the Investor does not satisfy the requirements to serve as a
Director set forth in this Section 2(d), then the Investor shall have the right
to designate an alternative CPPIB Board Nominee for appointment, or nomination
and recommendation for election, to the Board. As a condition to a CPPIB Board
Nominee’s appointment to the Board or nomination for election as a Director at
any meeting of shareholders of the Company at which directors are to be elected,
as applicable, the Investor and the CPPIB Board Nominee must provide to the
Company:

9

 



(1)            all information requested by the Company that is required to be
or is customarily disclosed for Directors, candidates for Directors and their
respective Affiliates and representatives in a proxy statement or other filings
in accordance with applicable Law, any stock exchange rules or listing standards
or the Company’s Articles of Incorporation and Bylaws or corporate governance
guidelines, in each case, relating to the CPPIB Board Nominee’s election as a
Director or the Company’s operations in the ordinary course of business;

(2)            all information requested by the Company in connection with
assessing eligibility, independence and other criteria applicable to all
Directors or satisfying compliance and legal or regulatory obligations, in each
case, relating to the CPPIB Board Nominee’s nomination or election, as
applicable, as a Director or the Company’s operations in the ordinary course of
business; and

(3)            an undertaking in writing by the CPPIB Board Nominee that, as the
CPPIB Board Representative, he or she shall be subject to, bound by and duly
comply with the code of conduct in the form agreed upon by the other Directors;
provided, that no such code of conduct shall restrict any Transfer of securities
by the Investor or its Affiliates (other than with respect to the CPPIB Board
Nominee solely in his or her individual capacity) except as provided herein, and
the Company’s Director share ownership guidelines shall not apply to the CPPIB
Board Nominee.

(e)            The Company shall use its commercially reasonable efforts to
support the election of the CPPIB Board Nominee so long as the Investor has a
Nomination Right and the CPPIB Board Nominee satisfies all requirements and
qualifications set forth in Section 2(d) (it being understood that such efforts
will be substantially similar to the efforts used by the Company to obtain the
election of any other nominee nominated by it to serve as a Director). In the
event that the CPPIB Board Nominee that is nominated and recommended for
election by the Company is not elected at the meeting of the shareholders of the
Company, the Company shall take the necessary corporate action so that the Board
shall adopt resolutions increasing the authorized number of directors
constituting the Board by one and appoint an alternative CPPIB Board Nominee as
a Director at the subsequent meeting of the Board following the designation by
the Investor of such alternative CPPIB Board Nominee; provided, for the
avoidance of doubt, that such alternative CPPIB Board Nominee shall not be
elected at the meeting of the Board immediately following such meeting of the
shareholders; provided, further, for the avoidance of doubt, that any such
alternative CPPIB Board Nominee shall have satisfied the requirements of Section
2(d).

(f)            The CPPIB Board Representative shall be entitled to the same
rights, and shall be bound by the same duties and obligations, except as
provided by Section 2(d)(3), as other non-management members of the Board. The
Board will consider the CPPIB Board Representative for membership on the Board’s
committees in accordance with its usual practices.

10

 



(g)            So long as the Investor both has a CPPIB Board Representative and
satisfies the 5% Beneficial Ownership Requirement, the CPPIB Board
Representative shall be entitled to, and the Company shall take such necessary
corporate action to enable the CPPIB Board Representative to, share with any
Designated Person any materials and information that the CPPIB Board
Representative receives in connection with its service as a Director; provided,
that (i) the CPPIB Board Representative and any such Designated Person shall
comply with the Company’s insider trading policies and confidentiality
obligations set forth in Section 15 of this Agreement and (ii) such materials
and information shall include such redactions, as the Company in its sole
discretion determines are necessary (x) in accordance with applicable Law or (y)
on the advice of counsel, to prevent (1) destruction of any legal privilege or
(2) violations of any of the Company’s obligations with respect to
confidentiality to third parties (if the Company shall have used reasonable best
efforts to obtain the consent of such third party to such disclosure).

Section 3.            Pre-emptive Rights.

(a)            So long as the Investor satisfies the 5% Beneficial Ownership
Requirement, if the Company proposes to issue Equity Securities, other than in
an Excluded Issuance, then the Company shall:

(1)            provide written notice to the Investor no less than five
Business Days prior to the planned announcement of such issuance (the date of
such planned announcement, the “Proposed Announcement Date”), setting forth in
reasonable detail (A) the designation and all of the terms and provisions of the
securities proposed to be issued (the “Proposed Securities”), including, to the
extent applicable, the voting powers, preferences and relative participating,
optional or other special rights, and the qualification, limitations or
restrictions thereof and interest rate and maturity, (B) the anticipated price
and other terms of the proposed sale of such securities (including the type of
offering of the Proposed Securities) and (C) the amount of such securities
proposed to be issued; provided, that following the delivery of such notice, the
Company shall deliver to the Investor any such information the Investor may
reasonably request in order to evaluate the proposed issuance, except that the
Company shall not be required to deliver any information that has not been and
will not be provided or otherwise made available to the proposed purchasers of
the Proposed Securities; and

(2)            offer to issue and sell to the Investor, upon full payment by the
Investor, on such terms as the Proposed Securities are to be issued a portion of
the Proposed Securities equal to a percentage determined by dividing (A) the
number of shares of Common Stock the Investor beneficially owns on an as
converted basis, but excluding for this purpose any attribution of ownership of
securities held by persons who are not Affiliates of the Investor by (B) the
total number of shares of Common Stock then outstanding on an as-converted basis
(in each case, the as-converted basis shall be calculated using the maximum
number of shares issuable under outstanding Equity Securities; such percentage,
an Investor’s “Participation Portion”); provided, however, that, the Company
shall not be required to offer to issue or sell to the Investor the portion of
the Proposed Securities that would require the Company to obtain shareholder
approval in respect of the issuance of any Proposed Securities under the listing
rules of NYSE or any other securities exchange or any other applicable Law to
the extent such shareholder approval would not otherwise be required in
connection with such proposed issuance or any contemporaneous transaction;
provided, further, however, that the Company shall still be obligated to provide
written notice of such proposed issuance to the Investor pursuant to Section
3(a)(1), which notice shall include a description of the Proposed Securities
(including the number thereof) that would require shareholder approval in
respect of the issuance thereof (the “Restricted Issuance Information”).

11

 



(b)            The Investor will have the option, exercisable by written notice
to the Company, to accept the Company’s offer and commit to purchase any or all
of the Equity Securities offered to be sold by the Company to the Investor,
which notice (a “Participation Notice”) must be given no less than three
Business Days prior to the Proposed Announcement Date (the “Notice Date”). If
the Company offers two or more securities in units to the other participants in
the offering, the Investor must purchase such units as a whole and will not be
given the opportunity to purchase only one of the securities making up such
unit. For the avoidance of doubt, in the event the Investor provides a
Participation Notice in accordance with this Section 3(b) for an Eligible
Registered Equity Issuance, then the Investor must also provide a “market order”
in connection with such Participation Notice, as part of any bookbuilding of
such offering, and upon closing of such offering, the Investor shall be
allocated and required to purchase the Equity Securities set forth in its
Participation Notice through the closing procedures otherwise provided for in
such Eligible Registered Equity Issuance. The closing of the exercise of such
subscription right shall take place simultaneously with the closing of the sale
of the Proposed Securities giving rise to such subscription right; provided,
however, for any issuance other than an Eligible Registered Equity Issuance,
that the closing of any purchase by any such Investor may be extended beyond the
closing of the sale of the Proposed Securities giving rise to such preemptive
right to the extent necessary to obtain required approvals from any Governmental
Authority, and in such event, pursuant to Section 13(a), the Company shall use
its commercially reasonable efforts to cooperate with the Investor to obtain any
such required approvals. If the Investor does not deliver a Participation Notice
on or before the Notice Date, the Company will be free to sell such Proposed
Securities that the Investor has not elected to purchase during the 90 days
following the Notice Date on terms and conditions no more favorable to the
purchasers thereof than those offered to the Investor in the notice delivered in
accordance with Section 3(a). Any Proposed Securities offered or sold by the
Company after such 90-day period must be reoffered to issue or sell to the
Investor pursuant to this Section 3; provided, that the Company shall not be
required to reoffer to the Investor the portion of the Proposed Securities that
would require the Company to obtain shareholder approval in respect of the
issuance of any Proposed Securities under the listing rules of NYSE or any other
securities exchange or any applicable Law to the extent such shareholder
approval would not otherwise be required in connection with such proposed
issuance.

(c)            The election by the Investor not to exercise its subscription
rights under this Section 3 in any one instance shall not affect their right as
to any subsequent proposed issuance.

(d)            Notwithstanding anything in this Section 3 to the contrary, the
Company will not be deemed to have breached this Section 3 if not later than ten
Business Days following the issuance of any Proposed Securities in contravention
of this Section 3, the Company or the transferee of such Proposed Securities
offers to sell a portion of such Equity Securities or additional Equity
Securities of the type(s) in question to the Investor such that, taking into
account such previously-issued Proposed Securities and any such additional
Proposed Securities, the Investor will have had the right to purchase or
subscribe for Proposed Securities in a manner consistent with the allocation and
other terms and upon same economic and other terms provided for in Sections 3(a)
and 3(b).

12

 



(e)            In the case of an issuance subject to this Section 3 for
consideration in whole or in part other than cash, including securities acquired
in exchange therefor (other than securities by their terms so exchangeable), the
consideration other than cash shall be deemed to be the Fair Market Value
thereof.

Section 4.            Registration Statement.

(a)            Subject to the other applicable provisions of this Agreement, the
Company shall use its commercially reasonable efforts to prepare and file no
later than fifteen Business Days from the last date of the Lock-Up Period, a
registration statement covering the sale or distribution from time to time by
the Holders, on a delayed or continuous basis pursuant to Rule 415 of the
Securities Act, of all of the Registrable Securities on Form S-3 (except, if the
Company is not then eligible to register for resale the Registrable Securities
on Form S-3, then such registration shall be on another appropriate form and
shall provide for the registration of such Registrable Securities for resale by
the Holders in accordance with any reasonable method of distribution elected by
the Investor) (the “Resale Shelf Registration Statement”) and shall use its
commercially reasonable efforts to cause such Resale Shelf Registration
Statement to be declared effective by the Commission as promptly as is
reasonably practicable after the filing thereof.

(b)            Once declared effective, the Company shall, subject to the other
applicable provisions of this Agreement, use its commercially reasonable efforts
to cause the Resale Shelf Registration Statement to be continuously effective
and usable until such time as there are no longer any Registrable Securities
(the “Effectiveness Period”).

(c)            If any Shelf Registration Statement ceases to be effective under
the Securities Act for any reason at any time during the Effectiveness Period,
the Company shall use its commercially reasonable efforts to as promptly as is
reasonably practicable cause such Shelf Registration Statement to again become
effective under the Securities Act (including obtaining the prompt withdrawal of
any order suspending the effectiveness of such Shelf Registration Statement),
and shall use its commercially reasonable efforts to as promptly as is
reasonably practicable amend such Shelf Registration Statement in a manner
reasonably expected to result in the withdrawal of any order suspending the
effectiveness of such Shelf Registration Statement or file an additional
registration statement (a “Subsequent Shelf Registration Statement”) for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 of the
Securities Act registering the resale from time to time by the Holders thereof
of all securities that are Registrable Securities as of the time of such filing.
If a Subsequent Shelf Registration Statement is filed, the Company shall use its
commercially reasonable efforts to (a) cause such Subsequent Shelf Registration
Statement to become effective under the Securities Act as promptly as is
reasonably practicable after the filing thereof and (b) keep such Subsequent
Shelf Registration Statement continuously effective and usable until the end of
the Effectiveness Period. Any such Subsequent Shelf Registration Statement shall
be a registration statement on Form S-3 to the extent that the Company is
eligible to use such form. Otherwise, such Subsequent Shelf Registration
Statement shall be on another appropriate form and shall provide for the
registration of such Registrable Securities for resale by the Holders in
accordance with any reasonable method of distribution elected by the Investor.

13

 



(d)            The Company shall supplement and amend any Shelf Registration
Statement if required by the Securities Act or the rules, regulations or
instructions applicable to the registration statement form used by the Company
for such Shelf Registration Statement.

(e)            If a Person entitled to the benefits of this Agreement becomes a
Holder of Registrable Securities after a Shelf Registration Statement becomes
effective under the Securities Act, the Company shall, as promptly as is
reasonably practicable following delivery of written notice to the Company of
such Person becoming a Holder and requesting for its name to be included as a
selling securityholder in the prospectus related to the Shelf Registration
Statement (a “Subsequent Holder Notice”):

(1)            if required and permitted by applicable Law, file with the
Commission a supplement to the related prospectus or a post-effective amendment
to the Shelf Registration Statement so that such Holder is named as a selling
securityholder in the Shelf Registration Statement and the related prospectus in
such a manner as to permit such Holder to deliver a prospectus to purchasers of
the Registrable Securities in accordance with applicable Law; provided, however,
that the Company shall not be required to file more than one post-effective
amendment or a supplement to the related prospectus for such purpose in any
90-day period;

(2)            if, pursuant to Section 4(e)(1), the Company shall have filed a
post-effective amendment to the Shelf Registration Statement that is not
automatically effective, use its commercially reasonable efforts to cause such
post-effective amendment to become effective under the Securities Act as
promptly as is reasonably practicable; and

(3)            notify such Holder as promptly as is reasonably practicable after
the effectiveness under the Securities Act of any post-effective amendment filed
pursuant to Section 4(e)(1).

Section 5.            Underwritten Offering.

(a)            Subject to any applicable restrictions on Transfer in this
Agreement or otherwise, the Investor may, after the Resale Shelf Registration
Statement becomes effective, deliver a written notice to the Company (the
“Underwritten Offering Notice”) specifying that the sale of some or all of the
Registrable Securities subject to the Shelf Registration Statement, is intended
to be conducted through an underwritten offering (the “Underwritten Offering”);
provided, however, that the Holders of Registrable Securities may not, without
the Company’s prior written consent, (i) launch an Underwritten Offering the
anticipated gross proceeds of which shall be less than $200,000,000, (ii) launch
(A) more than one Underwritten Offering at the request of the Holders within any
365 day-period or (B) more than three Underwritten Offerings at the request of
the Holders in the aggregate or (iii) launch or close an Underwritten Offering
within any Quarterly Blackout Period.

14

 



(b)            In the event of an Underwritten Offering, the Holders
participating in such Underwritten Offering shall, following consultation with
the Company, select the managing underwriter(s) to administer the Underwritten
Offering; provided, that the choice of such managing underwriter(s) shall be
subject to the consent of the Company (such consent not to be unreasonably
withheld or delayed). The Company, the Investor and the Holders of Registrable
Securities participating in an Underwritten Offering will enter into an
underwriting agreement in customary form with the managing underwriter or
underwriters selected for such offering.

(c)            The Company will not include in any Underwritten Offering
pursuant to this Section 5 any securities that are not Registrable Securities
without the prior written consent of the Investor. If the managing underwriter
or underwriters advise the Company and the Investor in writing that in its or
their good faith opinion, the number of Registrable Securities (and, if
permitted hereunder, other securities requested to be included in such offering)
requested to be included in the Underwritten Offering exceeds the number of
securities which can be sold in such offering in light of market conditions
without having an adverse effect on the success of such offering (including the
price at which the securities can be sold), the Company will include in such
offering only such number of securities that can be sold without adversely
affecting the marketability of the offering, which securities will be so
included in the following order of priority: (i) first, the Registrable
Securities of the Holders that have requested to participate in such
Underwritten Offering, allocated among such Holders on such basis as determined
by the Investor in its sole discretion, and (ii) second, any other securities of
the Company that have been requested to be so included.

Section 6.            Take-Down Notice.

Subject to the other applicable provisions of this Agreement, at any time that
any Shelf Registration Statement is effective, if the Investor delivers a notice
to the Company (a “Take-Down Notice”) stating that it intends to effect a sale
or distribution of all or part of its Registrable Securities included by it on
any Shelf Registration Statement (a “Shelf Offering”) and stating the number of
the Registrable Securities to be included in such Shelf Offering, then the
Company shall, subject to the other applicable provisions of this Agreement,
amend or supplement the Shelf Registration Statement as may be necessary in
order to enable such Registrable Securities to be sold and distributed pursuant
to the Shelf Offering; provided, that (i) no more than one Take-Down Notice may
be delivered per quarter and (ii) the Holders may not, without the Company’s
prior written consent, launch or close a Shelf Offering during a Quarterly
Blackout Period or Suspension Period.

Section 7.            Piggyback Registration.

(a)            Following the expiration of the Lock-Up Period, if the Company
proposes to file a registration statement under the Securities Act with respect
to an offering of Common Stock or securities convertible into, or exchangeable,
exercisable or settleable for, Common Stock, whether or not for sale for its own
account (other than a (i) registration statement on Form S-4, Form S-8 or any
successor forms thereto, or (ii) registration statement otherwise filed to
effectuate an exchange offer or any employee benefit or dividend reinvestment
plan) (each, a “Piggyback Registration Statement”), then the Company shall give
prompt written notice of such filing, which notice shall be given, to the extent
reasonably practicable, no later than five Business Days prior to the filing
date (the “Piggyback Notice”) to the Investor on behalf of the Holders of
Registrable Securities. The Piggyback Notice shall offer such Holders the
opportunity to include (or cause to be included) in such registration statement
the number of shares of Registrable Securities as each such Holder may request.
Subject to Section 7(b), the Company shall include in each Piggyback
Registration Statement all Registrable Securities with respect to which the
Company has received written requests for inclusion therein (each, a “Piggyback
Request”) within four Business Days after the date of the Piggyback Notice.
Unless the Piggyback Registration Statement is governed by Section 4, the
Company shall not be required to maintain the effectiveness of any Piggyback
Registration Statement beyond the earlier of (x) 180 days after the effective
date thereof and (y) consummation of the distribution by the Holders of all
Registrable Securities included in such registration statement.

15

 



(b)            If any of the securities to be registered pursuant to a Piggyback
Registration Statement are to be sold in an underwritten offering (a “Piggyback
Offering”), the Company shall use commercially reasonable efforts to cause the
managing underwriter or underwriters of such Piggyback Offering to permit
Holders of Registrable Securities who have timely submitted a Piggyback Request
in connection with such offering to include in such offering all Registrable
Securities included in each Holder’s Piggyback Request on the same terms and
subject to the same conditions as any other shares of Capital Stock, if any, of
the Company included in the offering. Notwithstanding the foregoing, if the
managing underwriter or underwriters of such Piggyback Offering advise the
Company in writing that in its or their good faith opinion the number of
securities requested to be included in such Piggyback Offering (including by the
Company) exceeds the number of securities which can be sold in such offering in
light of market conditions without having an adverse effect on the success of
such offering (including the price at which the securities can be sold), the
Company will include in such offering only such number of securities that can be
sold without adversely affecting the marketability of the offering, which
securities will be so included in the following order of priority: (i) first,
the securities proposed to be sold by the Company for its own account; (ii)
 second, (x) the Registrable Securities of the Holders and (y) other registrable
securities of any other holders pursuant to other registration rights
agreements, in each case, that have requested to participate in such
underwritten offering, allocated (w) pro rata among the Holders, in aggregate,
and the holders on the basis of the percentage of the applicable securities
requested to be included in such offering by such Holders and holders and (y)
among the Holders on such basis as determined by the Investor in its sole
discretion; (iii) third, any other securities of the Company that have been
requested to be included in such offering; provided, that Holders may, prior to
the earlier of the (a) effectiveness of the Piggyback Registration Statement and
(b) the time at which the offering price or underwriter’s discount is determined
with the managing underwriter or underwriters, withdraw their request to be
included in such Piggyback Offering.

Section 8.            Registration Procedures.

Subject to the other applicable provisions of this Agreement, in the case of
each registration of Registrable Securities effected by the Company pursuant to
Section 4, Section 5, Section 6 or Section 7, the Company will:

(a)            use commercially reasonable efforts to cause any such
registration statement to remain effective for a period of the distribution
contemplated thereby, or, in the case of a Shelf Registration Statement, for
three years (or such shorter period in which all of the Registrable Securities
of the Holders cease to be Registrable Securities) in accordance with the
applicable provisions of this Agreement;

16

 



(b)            prepare and file with the Commission such amendments (including
post-effective amendments) and supplements to such registration statement and
the prospectus used in connection with such registration statement as may be
necessary to keep such registration statement effective and comply with the
provisions of the Securities Act with respect to the disposition of all
securities covered by such registration statement in accordance with the
Investor’s intended method of distribution set forth in such registration
statement for such period;

(c)            furnish to the Investor’s legal counsel copies of the
registration statement and the prospectus included therein (including each
preliminary prospectus) proposed to be filed and provide such legal counsel a
reasonable opportunity to review and comment on such registration statement;

(d)            if requested by the managing underwriter or underwriters, if any,
or the Investor, promptly include in any prospectus supplement or post-effective
amendment such information as the managing underwriter or underwriters, if any,
or the Investor may reasonably request in order to permit the intended method of
distribution of such securities and make all required filings of such prospectus
supplement or post-effective amendment as soon as reasonably practicable after
the Company has received such request; provided, however, that the Company shall
not be required to take any actions under this Section 8(d) that are not, in the
opinion of counsel for the Company, in compliance with applicable Law;

(e)            in the event that the Registrable Securities are being offered in
an Underwritten Offering, furnish to the Holders and to the underwriters of the
securities being registered such reasonable number of copies of the registration
statement, preliminary prospectus, term sheet and final prospectus, as
applicable, as the Holders or such underwriters may reasonably request in order
to facilitate the public offering or other disposition of such securities;

(f)            as promptly as reasonably practicable notify the Investor at any
time when a prospectus relating thereto is required to be delivered under the
Securities Act or of the Company’s discovery of the occurrence of any event as a
result of which the prospectus included in such registration statement, as then
in effect, includes an untrue statement of a material fact or omits to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading or incomplete in the light of the circumstances then
existing (which, for the avoidance of doubt, shall commence a Suspension
Period), and, subject to Section 9, as promptly as is reasonably practicable,
prepare and file with the Commission a supplement or post-effective amendment to
such registration statement or the related prospectus or any document
incorporated therein by reference or file any other required document and at the
request of the Investor, furnish to the Investor a reasonable number of copies
of a supplement to or an amendment of such prospectus as may be necessary so
that, as thereafter delivered to the purchasers of such securities, such
prospectus shall not include an untrue statement of a material fact or omit to
state a material fact required to be stated therein or necessary to make the
statements therein not misleading or incomplete in the light of the
circumstances then existing;

17

 



(g)            use commercially reasonable efforts to register and qualify (or
exempt from such registration or qualification) the Registrable Securities
covered by such registration statement under such other securities or “blue sky”
laws of such jurisdictions within the United States as shall be reasonably
requested in writing by the Investor; provided, however, that the Company shall
not be required in connection therewith or as a condition thereto to (i) qualify
to do business in any jurisdictions where it would not otherwise be required to
qualify but for this subsection or (ii) take any action that would subject it to
general service of process in any such jurisdictions;

(h)            in the event that the Registrable Securities are being offered in
a public offering, enter into an underwriting agreement, a placement agreement
or equivalent agreement customary for a transaction of that nature, in each case
in accordance with the applicable provisions of this Agreement, and take all
such other actions reasonably requested by the Holders of the Registrable
Securities being sold in connection therewith (including any reasonable actions
requested by the managing underwriters, if any) to facilitate the disposition of
such Registrable Securities, including furnishing the underwriters with a letter
dated the date of such underwriting agreement, placement agreement or equivalent
agreement from the independent certified public accountants of the Company, in
form and substance as is customarily given by independent certified public
accountants to underwriters in an underwritten public offering, addressed to the
underwriters, placement agents or equivalent parties; provided, however, that in
no event will the Company be required to enter into a holdback agreement;

(i)            in connection with an Underwritten Offering, the Company shall
cause its officers to use their commercially reasonable efforts to support
reasonable and customary marketing of the Registrable Securities covered by such
offering (including participation in “road shows” or other similar marketing
efforts);

(j)            use commercially reasonable efforts to furnish, on the date that
such Registrable Securities are delivered to the underwriters for sale, if such
securities are being sold through underwriters, (i) an opinion dated such date
of the legal counsel representing the Company for the purposes of such
registration, in form and substance as is customarily given to underwriters in
an underwritten public offering, addressed to the underwriters, if any, (ii) a
“negative assurances letter”, dated such date of the legal counsel representing
the Company for the purposes of such registration, in form and substance as is
customarily given to underwriters in an underwritten public offering and (iii) a
letter dated such date from the independent certified public accountants of the
Company, in form and substance as is customarily given by independent certified
public accountants to underwriters in an underwritten public offering, addressed
to the underwriters;

(k)            in the event that the Registrable Securities covered by such
registration statement are shares of Common Stock, use commercially reasonable
efforts to list the Registrable Securities covered by such registration
statement with any securities exchange on which the Common Stock is then listed;

(l)            provide a transfer agent and registrar for all such Registrable
Securities not later than the effective date of such registration statement;

18

 



(m)            in connection with a customary due diligence review, make
available for inspection by the Investor, any underwriter participating in any
such disposition of Registrable Securities, if any, and any counsel or
accountants retained by the Investor or underwriter (collectively, the “Offering
Persons”), at the offices where normally kept, during reasonable business hours,
all financial and other records, pertinent corporate documents and properties of
the Company and its subsidiaries, and cause the officers, directors and
employees of the Company and its subsidiaries to supply all information and
participate in customary due diligence sessions in each case reasonably
requested by any such representative, underwriter, counsel or accountant in
connection with such registration statement to exercise its due diligence
responsibility; provided, however, that any information that is not generally
publicly available at the time of delivery of such information shall be kept
confidential by such Offering Persons unless (i) disclosure of such information
is required by court or administrative order or in connection with an audit or
examination by, or a blanket document request from, a regulatory or
self-regulatory authority, bank examiner or auditor, (ii) disclosure of such
information, in the reasonable judgment of the Offering Persons, is required by
Law or applicable legal process (including in connection with the offer and sale
of securities pursuant to the rules and regulations of the Commission), (iii)
such information is or becomes generally available to the public other than as a
result of a non-permitted disclosure or failure to safeguard by such Offering
Persons in violation of this Agreement or (iv) such information (A) was known to
such Offering Persons (prior to its disclosure by the Company) from a source
other than the Company when such source, to the knowledge of the Offering
Persons, was not bound by any contractual, legal or fiduciary obligation of
confidentiality to the Company with respect to such information, (B) becomes
available to the Offering Persons from a source other than the Company when such
source, to the knowledge of the Offering Persons, is not bound by any
contractual, legal or fiduciary obligation of confidentiality to the Company
with respect to such information or (C) was developed independently by the
Offering Persons or their respective representatives without the use of, or
reliance on, information provided by the Company. In the case of a proposed
disclosure pursuant to clauses (i) or (ii) above, such Person shall be required
to give the Company written notice of the proposed disclosure prior to such
disclosure (except in the case of clause (ii) above when a proposed disclosure
was or is to be made in connection with a registration statement or prospectus
under this Agreement and except in the case of clause (i) above when a proposed
disclosure is in connection with a routine audit or examination by, or a blanket
document request from, a regulatory or self-regulatory authority, bank examiner
or auditor);

(n)            cooperate with the Investor and each underwriter or agent
participating in the disposition of Registrable Securities and their respective
counsel in connection with any filings required to be made with FINRA, including
the use of commercially reasonable efforts to obtain FINRA’s pre-clearance or
pre-approval of the registration statement and applicable prospectus upon filing
with the Commission; and

(o)            as promptly as is reasonably practicable notify the Investor
(i) when the prospectus or any prospectus supplement or post-effective amendment
has been filed and, with respect to such registration statement or any
post-effective amendment, when the same has become effective, (ii) of any
request by the Commission or other federal or state Governmental Authority for
amendments or supplements to such registration statement or related prospectus
or to amend or to supplement such prospectus or for additional information,
(iii) of the issuance by the Commission of any stop order suspending the
effectiveness of such registration statement or the initiation of any
proceedings for such purpose, (iv) if at any time the Company has reason to
believe that the representations and warranties of the Company contained in any
document contemplated by Section 8(f) relating to any applicable offering cease
to be true and correct or (v) of the receipt by the Company of any notification
with respect to the suspension of the qualification or exemption from
qualification of any of the Registrable Securities for sale in any jurisdiction,
or the initiation or threatening of any proceeding for such purpose.

19

 



The Investor agrees that, upon receipt of any notice from the Company of the
happening of any event of the kind described in Sections 8(f), 8(o)(ii) or
8(o)(iii), the Investor shall discontinue, and shall cause each Holder to
discontinue, disposition of any Registrable Securities covered by such
registration statement or the related prospectus until receipt of the copies of
the supplemented or amended prospectus, which supplement or amendment shall,
subject to the other applicable provisions of this Agreement, be prepared and
furnished as soon as reasonably practicable, or until the Investor is advised in
writing by the Company that the use of the applicable prospectus may be resumed,
and have received copies of any amended or supplemented prospectus or any
additional or supplemental filings which are incorporated, or deemed to be
incorporated, by reference in such prospectus (such period during which
disposition is discontinued being an “Interruption Period”) and, if requested by
the Company, the Investor shall use commercially reasonable efforts to return,
and cause the Holders to return, to the Company all copies then in their
possession, of the prospectus covering such Registrable Securities at the time
of receipt of such request. The Company will use its commercially reasonable
efforts to update and correct any statements or omissions, to respond to
requests by the Commission or any other federal or state Governmental Authority
or to remove entry into any stop order, as applicable. As soon as practicable
after the Company has determined that the use of the applicable prospectus may
be resumed, the Company will notify the Investor thereof.

Section 9.            Suspension.

The Company shall be entitled, on up to two occasions in any twelve month
period, for a period of time not to exceed 75 days in the aggregate in any
twelve month period (any such period a “Suspension Period”), to (x) defer
registration of Registrable Securities and shall have the right not to file and
not to cause the effectiveness of any registration covering any Registrable
Securities, (y) suspend the use of any prospectus and/or registration statement
covering any Registrable Securities and (z) require the Holders of Registrable
Securities to suspend any offerings or sales of Registrable Securities pursuant
to a registration statement, in each case if the Company delivers to the
Investor a certificate signed by an executive officer certifying that such
registration and offering would (i) require the Company to make an Adverse
Disclosure or (ii) materially interfere with any bona fide material financing,
acquisition, disposition or other similar transaction involving the Company or
any of its subsidiaries then under consideration. The Investor shall keep the
information contained in such certificate confidential subject to the same terms
set forth in Section 8(m). If the Company defers any registration of Registrable
Securities in response to an Underwritten Offering Notice or Take-Down Notice or
requires the Investor or the Holders to suspend any Underwritten Offering, the
Investor shall be entitled to withdraw such Underwritten Offering Notice and if
it does so, such request shall not be treated for any purpose as the delivery of
an Underwritten Offering Notice pursuant to Section 5.

20

 



Section 10.            Expenses.

The Company shall bear all the expenses in connection with any registration
statement under this Agreement, other than (i) the fees, commissions and
discounts of the underwriters, brokers and dealers, (ii) the fees and expenses
of counsel engaged by the Holders and the underwriters and (iii) transfer taxes
payable on the sale of Common Stock.

Section 11.            Additional Provisions Regarding Registration Rights.

(a)            Information by Holders. The Holder or Holders of Registrable
Securities included in any registration shall, and the Investor shall cause such
Holder or Holders to, furnish to the Company such information regarding such
Holder or Holders and their Affiliates, the Registrable Securities held by them
and the distribution proposed by such Holder or Holders as the Company or its
representatives may reasonably request and as shall be required in connection
with any registration, qualification or compliance referred to in this
Agreement. It is understood and agreed that the timeliness of the Company’s
obligations under Section 4, Section 5, Section 6 and Section 7 is conditioned
on the timely provision of any information required from such Holder or Holders
for such registration; provided, that the Holder or Holders, as applicable, are
provided with a reasonable period of time in which to provide such information.
Such Holder or Holders shall comply with the following:

(1)            such Holder or Holders will, and will use their commercially
reasonable efforts to cause their respective Affiliates to, cooperate with the
Company in connection with the preparation of the applicable registration
statement and prospectus and, for so long as the Company is obligated to keep
such registration statement effective, such Holder or Holders will and will use
their commercially reasonable efforts to cause their respective Affiliates to,
provide to the Company, in writing and in a timely manner, for use in such
registration statement (and expressly identified in writing as such), all
information regarding themselves and their respective Affiliates and such other
information as may be required by applicable Law to enable the Company to
prepare or amend such registration statement, any related prospectus and any
other documents related to such offering covering the applicable Registrable
Securities owned by such Holder or Holders and to maintain the currency and
effectiveness thereof;

(2)            during such time as such Holder or Holders may be engaged in a
distribution of the Registrable Securities, such Holder or Holders will, and
will use their commercially reasonable efforts to cause their respective
Affiliates to, comply with all Laws applicable to such distribution, including
Regulation M promulgated under the Exchange Act, and, to the extent required by
such Laws, will, and will use their commercially reasonable efforts to cause
their respective Affiliates to, among other things (i) not engage in any
stabilization activity in connection with the securities of the Company in
contravention of such Laws; (ii) distribute the Registrable Securities acquired
by them solely in the manner described in the applicable registration statement;
and (iii) if required by applicable Law, cause to be furnished to each agent or
broker-dealer to or through whom such Registrable Securities may be offered, or
to the offeree if an offer is made directly by such Holder or Holders or their
respective Affiliates, such copies of the applicable prospectus (as amended and
supplemented to such date) and documents incorporated by reference therein as
may be required by such agent, broker-dealer or offeree;

21

 



(3)            such Holder or Holders shall, and they shall use their
commercially reasonable efforts to cause their respective Affiliates to,
(i) supply in a timely manner any information as they may be reasonably
requested to provide in connection with the offering or other distribution of
Registrable Securities by such Holder or Holders and (ii) execute, deliver and
perform under any agreements and instruments reasonably requested by the Company
or its representatives to effectuate such registered offering, including
questionnaires; and

(4)            on receipt of any notice from the Company of the occurrence of
any of the events specified in Section 8(f) or Sections 8(o)(ii) or 8(o)(iii),
or that otherwise requires the suspension by such Holder or Holders and their
respective Affiliates of the offering, sale or distribution of any of the
Registrable Securities owned by such Holder or Holders, such Holders shall, and
they shall use their commercially reasonable efforts to cause their respective
Affiliates to, cease offering, selling or distributing the Registrable
Securities owned by such Holder or Holders until the offering, sale and
distribution of the Registrable Securities owned by such Holder or Holders may
recommence in accordance with the terms hereof and applicable Law.

(b)            Rule 144. With a view to making available the benefits of Rule
144 to the Holders, the Company agrees that, for so long as a Holder owns
Registrable Securities, the Company will use its commercially reasonable efforts
to:

(1)            make and keep available “adequate current public information”, as
such term is understood and defined in Rule 144 (or any successor provision), at
all times after the date of this Agreement; and

(2)            furnish to the Holder upon written request a written statement by
the Company as to its compliance with the foregoing requirements and such other
information as may be reasonably requested by any Holder in availing itself of
any rule or regulation of the Commission which permits the selling of any
securities without registration.

(c)            Removal of Legend. The Company agrees to take all steps necessary
to promptly effect the removal of the legend (other than any clauses in such
legend with respect to the transfer and other restrictions set forth in this
Agreement to the extent that they have not expired) upon (i) receipt by the
Company of a written request of any Holder and an opinion of counsel and other
documentation reasonably requested to determine that the restrictive legend on
such Holder’s shares of Common Stock as set forth in Section 4.7 of the Stock
Purchase Agreement is no longer required under the Securities Act and applicable
state securities laws, (ii) registration of a Holder’s shares of Common Stock
pursuant to an effective registration statement under the Securities Act or
(iii) transfer of a Holder’s shares of Common Stock pursuant to Rule 144. The
Company shall bear all costs associated with removal of the legend, regardless
of whether such removal is in connection with a sale or otherwise. In connection
with a requested sale of a Holder’s shares of Common Stock pursuant to Rule 144,
the Investor or its broker shall deliver to the Company’s transfer agent and the
Company a broker representation letter and other documentation reasonably
requested to provide the Company any information it deems necessary to determine
that such sale of Common Stock is in compliance with Rule 144.

22

 



(d)            Investor Holdback Agreement. If during the Effectiveness Period,
the Company shall file a registration statement (other than in connection with
the registration of securities issuable pursuant to an employee stock option,
stock purchase or similar plan or pursuant to a merger, exchange offer or a
transaction of the type specified in Rule 145(a) under the Securities Act) with
respect to an underwritten public offering of Common Stock or securities
convertible into, or exchangeable or exercisable for, such securities or
otherwise informs the Investor that it intends to conduct such an offering
utilizing an effective registration statement or pursuant to an offering exempt
from or not subject to the registration requirements under the Securities Act
and provides the Investor and each Holder the opportunity to participate in such
offering in accordance with and to the extent required by Section 7, the
Investor and each Holder shall for so long as such Investor satisfies the 5%
Beneficial Ownership Requirement, if requested by the managing underwriter or
underwriters, enter into a customary (it being understood and agreed that a
lock-up extending for greater than 90 days shall not be considered customary)
“lock-up” agreement relating to the sale, offering or distribution of
Registrable Securities, in the form reasonably requested by the managing
underwriter or underwriters, covering the period commencing on the date of the
prospectus or offering memorandum pursuant to which such offering may be made
and continuing until the date on which the Company’s “lock-up” agreement with
the underwriters in connection with the offering expires.

Section 12.            Transfer Restrictions and Lock-up.

(a)            Until the earlier of (i) the 15-month anniversary of the Closing
Date and (ii) a Change of Control (the “Lock-Up Period”), the Investor shall not
Transfer any Registrable Securities without the Company’s prior written consent.

(b)            Notwithstanding Section 12(a), the Investor shall be permitted
from time to time to Transfer any portion or all of its Registrable Securities:

(1)            to one or more of Investor’s Affiliates or any of Investor’s or
Investor’s Affiliates’ managed funds; and

(2)            with the Company’s prior written consent (such consent not to be
unreasonably withheld), to “long only” investment funds (provided, for the
avoidance of doubt, that such investment funds (i) do not have a history of
engaging in, or a publicly stated intent to engage in, an “activist” strategy or
(ii) have not privately disclosed to the Investor an intent to engage in an
“activist” strategy with respect to the Company).

(c)            Any attempted Transfer in violation of this Section 12 shall be
null and void ab initio.

Section 13.            Certain Covenants.

(a)            At any time, if the Investor beneficially owns, or would own as a
result of one or more contemplated transactions, in each case solely as
permitted pursuant to and in compliance with Section 14, 10.0% or more of the
Common Stock, the Company shall, at the Investor’s request, use commercially
reasonable efforts to cooperate with the Investor to address the Investor’s
applicable regulatory requirements solely related to its beneficial ownership of
10.0% or more of the Common Stock (including, if requested by the Investor,
cooperating in obtaining any required regulatory approvals). For the avoidance
of doubt, the Investor shall be responsible for any reasonable, documented
out-of-pocket expenses related to the Company’s cooperation pursuant to this
Section 13(a); provided, that to the extent that the Investor would beneficially
own 10.0% or more of the Common Stock due to any action or contemplated
transaction by the Company, the Company shall be responsible for all such
expenses related to the Company’s cooperation pursuant to this Section 13(a). In
the event of any change in applicable Law to the threshold triggering the
Investor’s regulatory obligations, the 10.0% threshold used in this Section
13(a) shall be adjusted accordingly.

23

 



(b)            Upon the Investor’s request for information from the Company in
connection with the Investor’s obligation to file any document with, or make
disclosure to, a Governmental Authority under applicable Laws, the Company will
use its commercially reasonable efforts to cooperate with the Investor to
promptly provide the requested information.

(c)            The Company agrees that it will cooperate with the Investor and
use reasonable efforts to provide such information or certifications as may
reasonably be required by the Investor in the event the Investor makes an
application to the Ontario Securities Commission for a discretionary order
providing a prospectus exemption from applicable Canadian securities laws to
facilitate the resale of the Investor’s shares of Common Stock.

(d)            In the event that a Governmental Authority requires the Company
to undertake a Remedial Action that would materially restrict or prohibit any of
the Investor’s rights under this Agreement, the Company shall, in cooperation
with the Investor, use its reasonable best efforts to cure such restriction or
prohibition.

(e)            Each of the undertakings of this Section 13 shall terminate if
the Investor no longer has a Nomination Right.

Section 14.            Standstill.

(a)            Until the later of (i) two years from the Closing Date and (ii)
the date on which (x) the Investor no longer satisfies the 5% Beneficial
Ownership Requirement and (y) there is no CPPIB Board Representative or CPPIB
Board Nominee, the Investor’s Active Equities Group shall not, without the prior
written consent or invitation of the Board, as applicable, directly or
indirectly, (i) effect or seek, offer or propose (whether publicly or otherwise)
to effect, or cause or participate in or in any way assist any other person to
effect or seek, offer or propose (whether publicly or otherwise) to effect or
participate in, (A) any acquisition of any loans, debt securities, equity
securities, assets or rights to acquire any securities (or any other beneficial
ownership thereof), or materially all of the assets, of the Company, (B) any
merger or other business combination or tender or exchange offer involving the
Company, (C) any recapitalization, restructuring, liquidation, dissolution or
other extraordinary transaction with respect to the Company or any of the
Company Subsidiaries or (D) any “solicitation” of “proxies” (as such terms are
used in the proxy rules of the Commission) or consents to vote or otherwise with
respect to any voting securities of the Company, or make any communication
exempted from the definition of “solicitation” by Rule 14a-1(1)(2)(iv) under the
Exchange Act, (ii) form, join or in any way participate in a “group” (as defined
under the Exchange Act) with respect to the Company, (iii) otherwise act, alone
or in concert with others, to seek to control or influence the management, Board
or policies of the Company, (iv) have any discussions or enter into any
arrangements, understandings or agreements (oral or written) with, or advise,
finance, assist or encourage, any third party with respect to any of the matters
set forth in this Section 14(a), or make any investment in any other person that
engages, or offers or proposes to engage, in any of such matters (it being
understood that, without limiting the generality of the foregoing, the Investor
shall not be permitted to act as a joint bidder or co-bidder with any other
person with respect to the Company), (v) take any action which might cause or
require the Company or the Investor to make a public announcement regarding any
of the types of matters set forth in this Section 14(a); or (vi) disclose any
intention, plan or arrangement inconsistent with this Section 14(a) (each of
(i), (ii), (iii), (iv), (v) and (vi), an “Extraordinary Transaction”).

24

 



(b)            Notwithstanding the foregoing, Section 14(a) shall not in any way
restrict, prohibit, or apply to any actions taken by the Investor’s Active
Equities Group to:

(i)            acquire, or otherwise participate in the acquisition of, any
loans, debt securities, Equity Securities, assets or rights to acquire any
securities (or any other beneficial ownership thereof) which in the aggregate,
represent not more than 9.99% of the issued and outstanding Common Stock (the
“9.99% Exception”); or

(ii)           effect or seek, offer or propose (whether publicly or otherwise)
to effect, or cause or participate in, or in any way assist any other person to
effect or seek, offer or propose (whether publicly or otherwise) to effect or
participate in, any Extraordinary Transaction, which has been previously
publicly announced as having been approved, recommended or consented to by the
Board; or

(iii)          From the date of public announcement of or public disclosure of
commencement of: (A) the entering into of a definitive agreement with the
Company contemplating the acquisition of 20% or more of the Common Stock of the
Company; or (B) the entering into of a definitive agreement with respect to any
merger, asset purchase and sale or other business combination transaction
involving the Company, or an intention to make an offer to the Company to
undertake such a transaction, which would, if completed, result in (1) any class
of outstanding voting securities of the Company being converted into cash or
securities of another person resulting in shareholders of the Company holding
less than 80% of the equity securities of the resulting entity or (2) all or
substantially all of the Company’s assets being sold to any person or group
(other than the Investor); or

(iv)          (A) Following consultation with the Company and upon the prior
written consent of the Company or invitation of the Board, as applicable,
holding securities of the Company in excess of the 9.99% Exception; or (B) upon
holding securities of the Company in excess of the 9.99% Exception, acquiring
additional securities without the prior written consent of the Company or
invitation of the Board solely to the extent that, upon such acquisition of
additional securities, the Investor’s Active Equities Group would not
beneficially own in excess of 20% of the issued and outstanding shares of Common
Stock.

25

 



The Investor agrees during the effectiveness of the provisions of this Section
14 not to request the Company (or its representatives), directly or indirectly,
to amend or waive any provision of this Section 14 (including this sentence).

 

(c)            Nothing contained in this Section 14 shall in any way restrict or
prohibit any activities of the Investor’s Active Equities Group or any person
acting on behalf of the Investor’s Active Equities Group in connection with: (i)
exercising any of the Investor’s rights under this Agreement, (ii) privately
communicating with Company management, the Chairman of the Board or the lead
independent director of the Board in the Investor’s capacity as a shareholder of
the Company (including by providing its views privately to Company management,
the Chairman of the Board or the lead independent director of the Board on any
matter); provided, that such actions are not intended to and would not
reasonably be expected to require public disclosure of such actions, (iii)
exercising any voting, dividend or liquidation rights attached to any securities
that it may own in accordance with its corporate governance policies and proxy
voting guidelines, (iv) disclosing its voting intentions in accordance with
normal practices or (v) complying with applicable Laws. Nothing contained in
this Section 14 shall in any way restrict or prohibit any actions taken by the
CPPIB Board Representative acting solely in his or her capacity as a director of
the Company consistent with his or her fiduciary duties as a director of the
Company; provided, that such action does not include any public announcement or
disclosure by the CPPIB Board Representative.

(d)            The provisions of this Section 14 shall supersede the provisions
of Section 5.6 of the Stock Purchase Agreement in their entirety simultaneously
with the Closing, and the provisions of Section 5.6 of the Stock Purchase
Agreement shall forthwith become null and void.

Section 15.            Confidentiality.

(a)            The Investor agrees that, except as expressly provided elsewhere
herein, it will, and (x) will, prior to providing any Confidential Information
to its Affiliates and Representatives, cause its Affiliates and Representatives
who are to receive or to be given Confidential Information to be subject to
undertakings regarding Confidential Information substantially to the effect of
the provisions set forth herein and (y) will use its reasonable best efforts to
cause its Affiliates and Representatives who have received or are given
Confidential Information to, (i) maintain all Confidential Information in strict
confidence, using at least the same degree of care in safeguarding the
Confidential Information as it uses in safeguarding its own Confidential
Information, subject to a minimum standard of commercially reasonable diligence
and protection; (ii) restrict disclosure of any Confidential Information solely
to its and its Affiliates’ directors, officers, employees, consultants, sources
of financing, attorneys, accountants, agents, Affiliates, and advisors who are
obligated to maintain the confidential nature of such Confidential Information
and who need to know such Confidential Information (“Permitted Recipients”) in
connection with the Investor’s evaluation, negotiation, financing and/or
consummation of the Investment or any additional investments in the Company
and/or any dispositions in connection therewith, or in connection with the
Investor’s rights pursuant to this Agreement (the “Purpose”); (iii) use all
Confidential Information solely for the Purpose; and (iv) make only the number
of copies of the Confidential Information necessary to disseminate the
Confidential Information to Permitted Recipients and only to the extent
necessary to effect the Purpose, with all such reproductions being considered
Confidential Information; provided, that all proprietary notices included in or
on the Confidential Information are reproduced on all such copies.
Notwithstanding anything else in this Section 15(a) to the contrary, references
to “Permitted Recipients” shall not include the Portfolio Companies. The Company
acknowledges that the directors, officers or employees of the Investor and/or
its Affiliates may serve as directors of the Portfolio Companies, and the
Company agrees that such Portfolio Companies will not be deemed to have received
Confidential Information solely because any such individual serves on the board
of such Portfolio Company; provided, that the individual has not provided such
Portfolio Company or any other director, officer or employee of such Portfolio
Company with Confidential Information.

26

 



(b)            The obligations of the Investor under Section 15(a) above shall
not apply to information that: (i) was a matter of public knowledge prior to the
time of its disclosure under this Agreement or the Stock Purchase Agreement;
(ii) became a matter of public knowledge after the time of its disclosure under
this Agreement through means other than an unauthorized disclosure by the
Investor; (iii) was independently developed or discovered by the Investor or its
Permitted Recipients without reference to the Confidential Information of the
Company; (iv) the Investor can demonstrate that such information was or becomes
available to the Investor or its Permitted Recipients on a non-confidential
basis from a third party; provided, that such third party is not, to the
Investor’s knowledge, bound by an obligation of confidentiality to the Company
with respect to such information; or (v) is required to be disclosed to comply
with applicable Law, but only to the extent and for the purposes of such
required disclosure and provided, that to the extent practical and permitted by
Law, (1) the Company is promptly notified by the Investor in order to provide
the Company an opportunity to seek a protective order, and (2) the Investor uses
its commercially reasonable efforts, at the sole cost and expense of the
Company, to obtain confidential treatment for such disclosure and, if possible,
to minimize the extent of such disclosure. Notwithstanding the foregoing,
Confidential Information may also be disclosed solely to regulatory authorities
pursuant to requests for information in connection with routine supervisory
examinations by such regulatory authorities with jurisdiction over the Investor
or its Permitted Recipients and not directed at the Company or the Investment
(such examinations, “Routine Non-Targeted Regulatory Examinations”), and, solely
in case of such Routine Non-Targeted Regulatory Examinations, no notice of
disclosure to such regulatory authorities is required to be provided to the
Company; provided, that the Investor or its Permitted Recipients, as applicable,
informs any such regulatory authority of the confidential nature of the
information disclosed to them and to keep such information confidential in
accordance with such regulatory authority’s policies and procedures.

(c)            The Investor acknowledges that the Company (or any third party
entrusting its own confidential information to the Company) claims ownership of
the Confidential Information disclosed by the Company and all patent, copyright,
trademark, trade secret, and other intellectual property rights in, or arising
from, such Confidential Information. No option, license, or conveyance of such
rights to the Investor is granted or implied under this Agreement. If any such
rights are to be granted to the Investor, such grant shall be expressly set
forth in a separate written agreement.

(d)            Upon written request of the Company, the Investor shall, at its
election, destroy completely or return to the Company all originals and copies
of all documents, materials, and other tangible manifestations of Confidential
Information, including any summaries thereof, in the possession or control of
the Investor. Notwithstanding the foregoing, (i) the obligation to return or
destroy Confidential Information shall not cover information that is maintained
on routine computer system backup tapes, disks or other backup storage devices,
(ii) copies of the Confidential Information may be retained (x) for audit and
enforcement purposes, (y) to the extent prepared for or incorporated into
materials prepared for the approval of the Investment in accordance with the
Investor’s internal investment approval processes, or (z) to comply with
internal record retention practices, policies, and/or procedures, applicable
Laws, regulations or professional standards, and (iii) all oral or retained
Confidential Information shall remain subject to the confidentiality provisions
of this Agreement. Promptly following the receipt of a written request from the
Company, the Investor will confirm in writing its compliance with this Section
15(d).

27

 



(e)            The Investor operates through a number of different investment
departments and investment groups. The investment group that will consummate the
Investment under this Agreement is the Investor’s Active Equities Group. The
Investor and the Investor’s Active Equities Group shall not share Confidential
Information with other investment departments and groups within the Investor for
any purpose other than the Purpose. Nothing under this Agreement shall restrict
in any way the activities of the investment departments and groups within the
Investor that do not receive Confidential Information.

(f)            Nothing contained in this Section 15 shall in any way restrict or
prohibit any person acting independently on behalf of the Investor, or require
the Investor to take any action (including procuring any restriction on any
person) in connection with any investment made on the Investor’s behalf by
independent, third-party investment managers with discretionary authority (who
are exercising such authority independently on behalf of the Investor), or made
by investment funds or other investment vehicles in which the Investor has
invested that are managed by independent, third parties; provided, that the
individuals or entities performing such activities shall not have access to or
knowledge of the Confidential Information and the performing of such activities
shall not result from the breach by, or specific direction of, the Investor of
this Section 15.

(g)            The provisions of Section 5.7 of the Stock Purchase Agreement
shall be superseded in their entirety by this Section 15 simultaneously with the
Closing, and the provisions of Section 5.7 of the Stock Purchase Agreement shall
forthwith become null and void. The provisions of this Section 15 shall remain
effective for so long as the Investor satisfies the 5% Beneficial Ownership
Requirement and survive for a period of one year from the date that the Investor
ceases to both have a CPPIB Board Representative and a Nomination Right.

28

 



Section 16.            Indemnification.

(a)            In the event of any registration of any securities under the
Securities Act pursuant to this Agreement, the Company will indemnify and hold
harmless each Holder and each other Person, if any, who controls any Holder
within the meaning of the Securities Act, and the respective officers,
directors, partners, members and employees of any Holder and controlling
Persons, from and against any and all losses, claims, damages or liabilities,
joint or several, to which any such indemnified Person may become subject, under
the Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or action in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in a
registration statement or preliminary prospectus or final or summary prospectus
contained therein, or any amendment or supplement thereto, and any other
document prepared by the Company and provided to Holders for their use in
connection with the registered offering, or arise out of or are based upon the
omission or alleged omission by the Company to state therein a material fact
required to be stated therein or necessary to make the statements made therein
(in the case of a prospectus or preliminary prospectus, in the light of the
circumstances under which they were made) not misleading, and will reimburse
such indemnified Persons for any reasonable legal and other expenses incurred by
them in connection with investigating or defending any such action or claim,
excluding any amounts paid in settlement of any litigation, commenced or
threatened, if such settlement is effected without the prior written consent of
the Company; provided, however, that the Company will not be liable to an
indemnified Person in any such case to the extent that any such loss, claim,
damage, liability or expense arises out of or is based upon an untrue statement
or omission or alleged untrue statement or omission made in a registration
statement, preliminary prospectus or final or summary prospectus or any
amendment or supplement thereto or other document, in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
such indemnified Person, specifically for use in the preparation thereof;
provided, further, that the foregoing exception shall not apply if such
indemnified Person delivered corrected information to the Company in writing no
less than two Business Days prior to the Company’s use of such information in
any registration statement or preliminary prospectus or final or summary
prospectus contained therein, or any amendment or supplement thereto.

(b)            In the event of any registration of securities under the
Securities Act pursuant to this Agreement, each Holder holding Registrable
Securities included in the registration statement for such registration,
severally but not jointly, will indemnify and hold harmless the Company, each of
its directors and officers and each other Person, if any, who controls the
Company within the meaning of the Securities Act, against any losses, claims,
damages or liabilities to which any such indemnified Person may become subject,
under the Securities Act or otherwise, insofar as such losses, claims, damages
or liabilities (or action in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact furnished in
writing by or on behalf of such Holder expressly for use in such registration
statement or preliminary prospectus or final or summary prospectus contained
therein, or any amendment or supplement thereto, or arise out of or are based
upon the omission or alleged omission by or on behalf of such Holder to state
therein a material fact required to be stated therein or necessary to make the
statements made therein (in the case of a prospectus or preliminary prospectus,
in light of the circumstances under which they were made) not misleading, and
will reimburse such indemnified Persons for any reasonable legal and other
expenses incurred by them in connection with investigating or defending any such
action or claim, excluding any amounts paid in settlement of any litigation,
commenced or threatened, if such settlement is effected without the prior
written consent of the Holders; provided, however, that any liability or
obligation of the Holders under this Section 16(b) shall only apply if, and to
the extent that any such loss, claim, damage, liability or expense arises out of
or is based upon an untrue statement or alleged untrue statement or omission or
alleged omission therein made in reliance upon and in conformity with written
information furnished to the Company by or on behalf of the Holders specifically
for use in the preparation thereof; provided, further, that this Section 16(b)
shall not apply if such Holder delivered corrected information to the Company in
writing no less than two Business Days prior to the Company’s use of such
information in any registration statement or preliminary prospectus or final or
summary prospectus contained therein, or any amendment or supplement thereto.
Notwithstanding the foregoing, the amount of the indemnity provided by any
Holder pursuant to this Section 16 shall not exceed the net proceeds received by
such Holder in the related registration and sale of the Registrable Securities.

29

 



(c)            Promptly after receipt by a party entitled to indemnification
under Section 16(a) or Section 16(b) hereof of notice of the commencement of any
action, such indemnified party will, if a claim in respect thereof is to be made
against the indemnifying party under either of such subsections, notify the
indemnifying party in writing of the commencement thereof. In case any such
action is brought against the indemnified party and it shall so notify the
indemnifying party of the commencement thereof, the indemnifying party shall be
entitled to participate in, and, to the extent that it so chooses, to assume the
defense thereof with counsel reasonably satisfactory to such indemnified party,
and, after notice from the indemnifying party that it so chooses, such
indemnifying party shall not be liable for any legal or other expenses
subsequently incurred by such indemnified party in connection with the defense
thereof; provided, however, that (i) if the indemnifying party fails to take
reasonable steps necessary to diligently defend such claim within twenty
(20) days after receiving notice from the indemnified party that the indemnified
party believes the indemnifying party has failed to take such steps or (ii) if
the defendants in any such action include the indemnifying party and counsel to
the indemnified party shall have concluded that there may be reasonable defenses
available to the indemnified party that are different from or additional to the
indemnifying party, then the indemnified party shall have the right to select a
separate counsel and to assume its own legal defense and otherwise to
participate in the defense of such action, with any expenses and fees related to
such participation to be reimbursed by the indemnifying party. The indemnity and
contribution agreements in this Section 16 are in addition to any liabilities
which the indemnifying parties may have pursuant to Law.

(d)            If the indemnification provided for in this Section 16 from the
indemnifying party is unavailable to an indemnified party hereunder in respect
of any losses, claims, damages, liabilities or expenses referred to herein, or
is insufficient to hold the indemnified party harmless therefrom, then the
indemnifying party, in lieu of indemnifying such indemnified party, shall
contribute to the amount paid or payable by such indemnified party as a result
of such losses, claims, damages, liabilities or expenses in such proportion as
is appropriate to reflect the relative fault of the indemnifying party and
indemnified parties in connection with the actions which resulted in such
losses, claims, damages, liabilities or expenses, as well as any other relevant
equitable considerations. The relative fault of such indemnifying party and
indemnified parties shall be determined by reference to, among other things,
whether any action in question, including any untrue or alleged untrue statement
of a material fact or omission or alleged omission to state a material fact, has
been made by, or relates to information supplied by, such indemnifying party or
indemnified parties, and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such action. The amount paid
or payable by an indemnified party as a result of the losses, claims, damages,
liabilities and expenses referred to above shall be deemed to include, subject
to the limitations set forth in this Section 16, any legal or other fees or
expenses reasonably incurred by such party in connection with any investigation
or proceeding.

30

 



The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 16 were determined by pro rata allocation or by any
other method of allocation which does not take into account the equitable
considerations referred to in the immediately preceding paragraph. No Person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any Person who was
not guilty of such fraudulent misrepresentation.

Section 17.            Transfer and Termination of Registration Rights.

(a)            Registration Rights may be transferred in connection with a
Transfer of Common Stock to an Affiliate of the Investor in connection with a
Transfer permitted by Section 12(b)(1); provided, however, that (a) prior
written notice of such assignment of rights is given to the Company and (b) such
transferee agrees in writing to be bound by, and subject to, this Agreement as a
“Holder” pursuant to a written instrument in form and substance reasonably
acceptable to the Company. For the avoidance of doubt, the Investor may not
transfer any of its rights pursuant to Section 2 and Section 3.

(b)            The Registration Rights of any Holder shall terminate with
respect to such Holder upon the date upon which such Holder no longer holds any
Registrable Securities.

Section 18.            Notices.

All notices and demands provided for hereunder shall be in writing and shall be
given by registered or certified mail, return receipt requested, telecopy, air
courier guaranteeing overnight delivery, electronic mail or personal delivery to
the following addresses:

(a)            If to the Investor:

Canada Pension Plan Investment Board
One Queen Street East
Suite 2500
Toronto, Ontario MSC 2W5
Canada
Attention: Wendy Franks
Email: wfranks@cppib.com

with copies to:

CPPIB Legal
Email: legalnotice@cppib.com

and

Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention: Melissa Sawyer
Email: sawyerm@sullcrom.com

31

 



(b)            If to the Company:

Aqua America, Inc.
762 West Lancaster Ave.
Bryn Mawr, Pennsylvania 19010
Attention: Christopher Luning
Email: CPLuning@aquaamerica.com

with a copy to:

Simpson Thacher & Bartlett LLP
425 Lexington Avenue

New York, New York 10017
Attention: Roxane F. Reardon

Email: rfreardon@stblaw.com

or to such other address as the Company or the Investor may designate in
writing. All notices and communications shall be deemed to have been duly given:
at the time delivered by hand, if personally delivered; at the time of
transmittal, if sent via electronic mail; upon actual receipt if sent by
certified mail, return receipt requested; and upon actual receipt when delivered
to an air courier guaranteeing overnight delivery.

Section 19.            Interpretation of Provisions; Severability.

Article, Section, Schedule, and Exhibit references are to this Agreement, unless
otherwise specified. All references to instruments, documents, contracts, and
agreements are references to such instruments, documents, contracts, and
agreements as the same may be amended, supplemented, and otherwise modified from
time to time, unless otherwise specified. The word “including” shall mean
“including but not limited to.” Whenever any party has an obligation under the
Operative Documents, the expense of complying with that obligation shall be an
expense of such party unless otherwise specified. Whenever any determination,
consent or approval is to be made or given by any party to this Agreement, such
action shall be in such party’s sole discretion unless otherwise specified in
this Agreement. If any provision in the Operative Documents is held to be
illegal, invalid, not binding, or unenforceable, such provision shall be fully
severable and the Operative Documents shall be construed and enforced as if such
illegal, invalid, not binding, or unenforceable provision had never comprised a
part of the Operative Documents, and the remaining provisions shall remain in
full force and effect. The Operative Documents have been reviewed and negotiated
by sophisticated parties with access to legal counsel and shall not be construed
against the drafter.

Section 20.            No Waiver; Modifications in Writing.

(a)            No failure or delay on the part of any party in exercising any
right, power, or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right, power, or remedy preclude any
other or further exercise thereof or the exercise of any other right, power, or
remedy. The remedies provided for herein are cumulative and are not exclusive of
any remedies that may be available to a party at law or in equity or otherwise.

32

 



(b)            Except as otherwise provided herein, no amendment, waiver,
consent, modification, or termination of any provision of this Agreement or any
other Operative Document shall be effective unless in writing and signed by each
of the parties hereto or thereto affected by such amendment, waiver, consent,
modification, or termination. Any amendment, supplement or modification of or to
any provision of this Agreement or any other Operative Document, any waiver of
any provision of this Agreement or any other Operative Document, and any consent
to any departure by the Company from the terms of any provision of this
Agreement or any other Operative Document shall be effective only in the
specific instance and for the specific purpose for which made or given. Except
where notice is specifically required by this Agreement, no notice to or demand
on the Company in any case shall entitle the Company to any other or further
notice or demand in similar or other circumstances.

Section 21.            Survival of Provisions.

The provisions of Section 12, Section 14, Section 15 and Section 16 shall remain
operative and in full force and effect in accordance with their terms unless the
provisions of such Section are expressly terminated in a writing by the parties,
regardless of any purported general termination of this Agreement.

Section 22.            Entire Agreement.

This Agreement and the Stock Purchase Agreement are intended by the parties as a
final expression of their agreement and intended to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and therein. There are no restrictions,
promises, warranties or undertakings, other than those set forth or referred to
herein or the Stock Purchase Agreement with respect to the rights granted by the
Company or any of its Affiliates or the Investor or any of its Affiliates set
forth herein or therein. This Agreement and the Stock Purchase Agreement
supersede all prior agreements and understandings between the parties with
respect to such subject matter.

Section 23.            Governing Law.

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York applicable to contracts executed in and to be performed
entirely within that State, regardless of the laws that might otherwise govern
under any applicable conflict of Laws principles. All actions arising out of or
relating to this Agreement shall be heard and determined in any federal or state
court located in the county of New York in the State of New York and the parties
hereto hereby irrevocably submit to the exclusive jurisdiction and venue of such
courts in any such action and irrevocably waive the defense of an inconvenient
forum or lack of jurisdiction to the maintenance of any such action. The
consents to jurisdiction and venue set forth in this paragraph shall not
constitute general consents to service of process in the State of New York and
shall have no effect for any purpose except as provided in this paragraph and
shall not be deemed to confer rights on any Person other than the parties
hereto. Each party hereto agrees that service of process upon such party in any
action arising out of or relating to this Agreement shall be effective if notice
is given in accordance with this Agreement. The parties hereto agree that a
final judgment in any such action shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
applicable Law; provided, however, that nothing in the foregoing shall restrict
any party’s rights to seek any post-judgment relief regarding, or any appeal
from, a final trial court judgment.

33

 



Section 24.            Counterparts.

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which counterparts, when so
executed and delivered, shall be deemed to be an original and all of which
counterparts, taken together, shall constitute but one and the same Agreement.
An executed copy of this Agreement delivered by facsimile, electronic mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original executed copy of this Agreement.

Section 25.            Successors and Assigns.

This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and their respective successors and permitted
assigns. Except as expressly provided in this Agreement, this Agreement shall
not be construed so as to confer any right or benefit upon any Person other than
the parties to this Agreement and their respective successors and permitted
assigns. Neither this Agreement nor any of the rights, interests or obligations
hereunder shall be assigned, in whole or in part, by operation of law or
otherwise, by any of the parties hereto without the prior written consent of the
other party hereto.

Section 26.            Specific Performance.

The parties agree that, to the extent permitted by Law, (i) the obligations
imposed on them in this Agreement are special, unique and of an extraordinary
character, and that in the event of a breach by any such party damages would not
be an adequate remedy and (ii) the other party shall be entitled to specific
performance and injunctive and equitable relief in addition to any other remedy
to which it may be entitled at Law or in equity.

Section 27.            WAIVER OF JURY TRIAL.

EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER
THIS AGREEMENT IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND
THEREFORE IT HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO
THIS AGREEMENT AND ANY OF THE AGREEMENTS DELIVERED IN CONNECTION HEREWITH OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH PARTY CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY
HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, (B) IT UNDERSTANDS
AND HAS CONSIDERED THE IMPLICATIONS OF SUCH WAIVER, (C) IT MAKES SUCH WAIVER
VOLUNTARILY AND (D) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVER AND CERTIFICATIONS IN THIS SECTION.

34

 



Section 28.            Effectiveness; Termination.

This Agreement shall be effective as of the Closing Date. Solely prior to
Closing, absent mutual written consent of the Company and the Investor, this
Agreement shall automatically terminate upon the termination of the Stock
Purchase Agreement.

 

[Signature Pages Follow]

35

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

          AQUA AMERICA, INC.           By:         Name:       Title:  

 

[Signature Page to Shareholders Agreement]

 

 



  CANADA PENSION PLAN INVESTMENT BOARD       By:           Name:       Title:  
          By:         Name:       Title:  

 

[Signature Page to Shareholders Agreement]

 

 

Schedule 1

Securities to be Purchased by the Investor Pursuant to the Stock Purchase
Agreement

1.21,661,095 shares of Common Stock

 